Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 1 of 55




            EXHIBIT 2
 Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 2 of 55




INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES




                     ICSID CASE No. ARB/14/4




                     UNIÓN FENOSA GAS, S.A.



                                                          Claimant,




                              — v.—




                    ARAB REPUBLIC OF EGYPT



                                                        Respondent.



   APPLICATION FOR ANNULMENT AND REQUEST FOR STAY OF
            ENFORCEMENT OF ARBITRAL AWARD




                         December 21, 2018
            Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 3 of 55


I.        INTRODUCTION............................................................................................................ 2
II. BACKGROUND .............................................................................................................. 3
     A.       The Origins Of The Damietta LNG Project...................................................................3
     B.       The Global Financial Crisis And The Egyptian Revolution ..........................................5
     C.       Gas Shortages In Egypt Impact The Damietta Plant .....................................................7
     D.       UFG Commences Multiple Parallel Arbitrations ..........................................................7
     E.       The Award .....................................................................................................................8
          1. Corruption ..................................................................................................................... 9
          2. Merits .......................................................................................................................... 10
          3. Compensation.............................................................................................................. 11
III. GROUNDS FOR ANNULMENT ................................................................................. 12
     A.       There Has Been A Serious Departure From A Fundamental Rule Of Procedure .......14
          1. The Majority Denied Egypt The Opportunity To Be Heard With Respect To Its
             Findings On Mr. El Komy’s Involvement In The Damietta Project ........................... 15
          2. The Majority Denied Egypt Its Right To Confront The Evidence Used Against
             It .................................................................................................................................. 21
             a) Denial Of Egypt’s Right To Confront The Evidence On Which Claimant’s
             Calculations Of “Damages” Were Based .................................................................... 21
             b) Denial Of Egypt’s Right To Confront Claimant’s Quantum Expert On
             Whom The Majority Relied ......................................................................................... 23
     B.      The Award Failed To State The Reasons On Which It Is Based .................................25
          1. The Award Failed To State The Reasons For Its Conclusion That The Natural
             Gas Sale And Purchase Agreement Was Not Procured By Corruption ...................... 25
          2. The Award Failed To State Reasons For Its Conclusion That The Curtailment
             Of Gas To The Damietta Plant Was Attributable To Respondent Under
             Article 8 Of The ILC Articles Of State Responsibility ............................................... 31
          3. The Award Failed To State Reasons For Rejecting Many Of Egypt’s
             Arguments With Regards To Compensation .............................................................. 34
             a) Effect Of The SPA On Claimant’s Entitlement To Compensation ..................... 35
             b) The Reliability Of UFG’s Expert Submissions ................................................... 39
             c) Claimant’s Failure To Mitigate ............................................................................ 39
     C.      The Tribunal Manifestly Exceeded Its Powers ............................................................41
          1. The Tribunal Assumed Jurisdiction Over UFG’s Claims Despite The
             Investment Having Been Obtained By Corrupt Or Other Unlawful Means ............... 42
          2. The Tribunal Failed To Apply The Proper Law In Its Attribution Analysis .............. 45
          3. The Tribunal Read Out The Cap On Damages Agreed In The SPA .......................... 49
IV. REQUEST FOR A STAY OF ENFORCEMENT OF THE AWARD ...................... 51
V.        REQUEST FOR RELIEF ............................................................................................. 52




                                                                          1
          Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 4 of 55

I.        INTRODUCTION

1.        Pursuant to Article 52 of the Convention on the Settlement of Investment Disputes
Between States and Nationals of Other States (“Convention”) and Rule 50 of the Rules of
Procedure for Arbitration Proceedings (“Arbitration Rules”), the Arab Republic of Egypt
(“Egypt,” or “Respondent”) respectfully submits to the Secretary-General of the International
Centre for Settlement of Investment Disputes (the “Centre” or “ICSID”) this Application for
Annulment of the Award dated August 31, 2018 in Unión Fenosa Gas, S.A. v. Arab Republic
of Egypt, ICSID Case No. ARB/14/4 (“Award”), an ICSID arbitration initiated by Unión
Fenosa Gas, S.A. (“UFG” or “Claimant”) under the Agreement on the Reciprocal Promotion
and Protection of Investments between the Kingdom of Spain and the Arab Republic of Egypt
of November 3, 1992 (“Spain-Egypt BIT”).

2.        Egypt seeks annulment of the Award on the grounds that:

    (1)    there has been a serious departure from a fundamental rule of procedure
    (Article 52(1)(d) of the Convention);

    (2)    the Award failed to state the reasons on which it is based (Article 52(1)(e) of the
    Convention); and

    (3)    the Tribunal manifestly exceeded its powers (Article 52(1)(b) of the Convention).

3.        On December 19, 2018, Egypt paid the USD 25,000 fee required by ICSID’s Schedule
of Fees (effective July 1, 2017) in order for a party to be able to apply for annulment of an
arbitral award rendered pursuant to the Convention.

4.        Supporting factual exhibits and legal authorities are annexed hereto as Exhibits RA-01
through RA-10 and Exhibits RLA-01 through RLA-26, respectively, according to the
accompanying indices.1

5.        In accordance with Rule 18 of the Arbitration Rules, the following shall serve as Egypt’s
agents, counsel and advocates in connection with the present Application and the ensuing
annulment proceedings:



1
      For documents already exhibited in the underlying record of ICSID Case No. ARB/14/4, the Application
      refers to the original exhibit numbers from the arbitration. The Application does not exhibit the underlying
      submissions and pleadings from ICSID Case No. ARB/14/4 either. All documents being relied on will be
      included in the electronic version of the filing folder.


                                                        2
          Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 5 of 55

    H.E. Counsellor Hussein Khalil Hamza
    Counsellor Mohamed Khalaf
    Counsellor Amr Arafa Hassan
    Counsellor Yousria El Gamal
    Counsellor Nada Morsy Elzahar

    Egyptian State Lawsuits Authority (ESLA)
    42 Gameat El Dowal El Arabiya St.
    Mohandeseen, Giza, Cairo
    P.O. Box: 12311
    Egypt

    and

    Dr. Claudia Annacker
    Mr. J. Cameron Murphy
    Ms. Laurie Achtouk-Spivak
    Mr. Larry C. Work-Dembowski
    Ms. Ariella Rosenberg
    Mr. Pablo Mateos Rodríguez
    Ms. Zeïneb Bouraoui

    Cleary Gottlieb Steen & Hamilton LLP
    12, rue de Tilsitt
    75008 Paris
    France

6.        For the purpose of this proceeding, Egypt’s address of record shall be deemed to be that
of its counsel of record, and all communications shall be served on it through counsel.

II.       BACKGROUND

7.        Egypt sets forth below a brief summary of the factual background of the dispute and the
findings of the majority in the Award, which should assist the ad hoc Committee in
understanding the reasons why the Award should be annulled, as detailed in
Sections III.A-III.C.

               A.    The Origins Of The Damietta LNG Project

8.        UFG is a company incorporated under the laws of Spain, and by assignment a contractual
party to the Natural Gas Sale and Purchase Agreement of August 1, 2000 (“SPA”) at the heart
of this dispute.2




2
      Unión Fenosa Gas, S.A. v. Arab Republic of Egypt, ICSID Case No. ARB/14/4, Award (Aug. 31, 2018)
      (“Award”) (Exhibit RA-02), ¶¶ 1.1, 3.8, 5.3, 5.121.


                                                  3
        Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 6 of 55

9.      A delegation from UFG’s predecessor, Unión Fenosa Desarrollo y Acción Exterior, S.A.
(“UFACEX”) first met with Egypt’s Minister of Petroleum in early 2000 to discuss potential
development of the first liquefied natural gas (“LNG”) plant in Egypt, to be built in the town
of Damietta (“Damietta Project”).3 Although UFACEX had “no previous experience in the
LNG field,”4 and no tender was held, the Egyptian General Petroleum Corporation (“EGPC”),
a state-owned company, signed a Memorandum of Understanding with UFACEX on May 17,
2000 for the Project.5 UFG established an Egyptian joint stock company, the Spanish-Egyptian
Gas Company S.A.E. (“SEGAS”), to develop and operate the Damietta Plant, with majority
ownership by UFG.6

10.     On June 28, 2000, during the negotiations leading up to the execution of the SPA,
UFACEX concluded a Joint Venture Agreement (“JVA”) with EATCO, a company run by
Mr. Yehya El Komy, an Egyptian businessman.7 Pursuant to the JVA, EATCO, which was
not authorized to operate in the oil and gas sector at the time,8 was to receive: (i) a “Success
Fee” totaling US$ 10 million; 9 (ii) a “Fuel Management & Support Fee,” worth close to
US$ 200 million dollars over the 25-year life of the contract by UFG’s own calculations;10 and
(iii) a 40% share of SEGAS.11 Mr. El Komy had a relationship with the father of the then-
                                                 12
Minister of Petroleum, Sameh Fahmy,                       who was in turn described by UFG in
contemporaneous documents as having a “personal interest in the [Damietta] project and
entering the Spanish market.”13 Mr. El Komy has been convicted for crimes of corruption and




3
      Award (Exhibit RA-02), ¶ 5.31.
4
      Egyptian LNG & P/L Gas Exports May Exceed 27 BCM/Y By 2010, Aps Review Oil Market Trends
      (Jan. 14, 2002) (Exhibit R-0005), p. 2.
5
      Award (Exhibit RA-02), ¶ 5.41.
6
      Award (Exhibit RA-02), ¶ 5.6.
7
      Award (Exhibit RA-02), ¶¶ 5.12-5.13; Agreement between EATCO and UFACEX (June 28, 2000)
      (Exhibit R-0318).
8
      Award (Exhibit RA-02), ¶ 7.98.
9
      Award (Exhibit RA-02), ¶ 7.93; Agreement between EATCO and UFACEX (June 28, 2000)
      (Exhibit R-0318), ¶¶ 3.2, 4.1.
10
      Award (Exhibit RA-02), ¶ 7.38; Agreement between EATCO and UFACEX (June 28, 2000)
      (Exhibit R-0318), ¶¶ 3.1, 4.1.
11
      Award (Exhibit RA-02), ¶ 5.99; Agreement between EATCO and UFACEX (June 28, 2000)
      (Exhibit R-0318), ¶¶ 1.2, 1.4, 4.1.
12
      A. Hammouda, Billionaire Named Yehya El Komy…The Broker!, Masrina (Nov. 6, 2014) (Exhibit R-0009),
      p. 2.
13
      Award (Exhibit RA-02), ¶ 5.31.


                                                      4
          Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 7 of 55

fraud,14 and both Mr. El Komy and Minister Fahmy continue to be under criminal investigation
by Egyptian authorities in connection with the corruption surrounding the Damietta Project.15

11.      On August 1, 2000, a month after entering into the JVA with Mr. El Komy’s EATCO,
UFACEX and EGPC executed the SPA, a twenty-five year gas sale and purchase agreement
for the Damietta Project, under which UFACEX would purchase natural gas from EGPC.16
EGPC subsequently assigned its rights and obligations under the SPA to its wholly-owned
subsidiary, the Egyptian Natural Gas Holding Company (“EGAS”), while UFACEX
subsequently assigned its rights and obligations under the SPA to UFG.17

12.      UFG designed and built the Damietta Plant to be the largest integrated single-train facility
for the production of LNG in the world.18 This design required the Plant to be supplied with
an enormous amount of natural gas to be able even to operate, making it highly vulnerable to
supply disruptions.19 The construction of the Plant was completed in late 2004, and the Plant
was inaugurated in May 2005, with commercial operations beginning in October 2006.20

                B.    The Global Financial Crisis And The Egyptian Revolution

     13. While according to industry surveys Egypt consistently had ranked as one of the top three
most attractive oil and gas exploration markets in the world from 2005 to 2009,21 two major
and unexpected shocks interrupted that balance, which defied predictions.

     14. First, in late 2008 the Global Financial Crisis began, resulting in a drop in foreign direct
investment across Egypt between 2008 and 2010. 22 The global decrease in natural gas
exploration and development due to tighter credit, lower profitability, and reduced need for
capacity,23 together with declining oil prices, meant that those that had already invested in the

14
       Award (Exhibit RA-02), ¶ 7.68.
15
       Award (Exhibit RA-02), ¶ 7.69.
16
       Award (Exhibit RA-02), ¶ 5.58; Natural Gas Sale and Purchase Agreement (Aug. 1, 2000) (Exhibit C-0002),
       Section 2.1.
17
       Award (Exhibit RA-02), ¶¶ 3.8, 5.3, 5.17, 5.120-5.121.
18
       Award (Exhibit RA-02), ¶ 5.97.
19
       Witness Statement of Mahmoud Abdel Hameed (“Hameed Witness Statement”), ¶ 28.
20
       Award (Exhibit RA-02), ¶¶ 5.136, 5.139, 5.148.
21
       OME, Mediterranean Energy Perspectives - Egypt (2011) (Exhibit R-0344), p. 121.
22
       Award (Exhibit RA-02), ¶ 5.176.
23
       S. Heiberg, Impact of the Financial Crisis Investments (UNECE) (2009) (Exhibit R-0346), pp. 5-6; World
       Energy Outlook, Chapter 3, Impact of the Financial Crisis on Energy Investment – A Threat or an
       Opportunity?, International Energy Agency (2009) (Exhibit R-0096), pp. 135-163.


                                                        5
         Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 8 of 55

Egyptian oil and gas sector scaled back their investments in exploration and production. 24
Thus, after reaching a high point in 2007, investment in key gas fields in Egypt fell by an
average of 13.5% per year to only US$ 1.7 billion in 2009.25 This decline in investment in
Egypt’s upstream gas sector ultimately led to a decline in gas production.26

     15. Second, any economic recovery on the horizon in Egypt was upended by the eruption of
the Egyptian Revolution in 2011, which led to social and political chaos, the effects of which
are still being felt throughout the Egyptian economy today. The events that unfolded in the
Middle East and North Africa beginning in 2010 led to the resignation of President Hosni
Mubarak in February 2011. 27 Violence and civil unrest continued throughout 2011 as
instability deepened and the security situation drastically worsened. 28                The investment
environment in Egypt suffered dramatically, with foreign direct investment plummeting in
2011, including zero investment in the petroleum industry, which accounted for a large portion
of pre-Revolution investment.29 The failure of gas exploration and production companies to
follow through on planned projects and maintain those already close to full operation led to a
severe drop in the production of natural gas in Egypt. The resulting shortages affected not only
the Damietta Plant, but all buyers of gas in the country.

     16. During this period, several Prime Ministers and the Egyptian Cabinet resigned.30 In June
2014, President el-Sisi was elected, 31 and while violence and terrorist attacks continued
throughout 2014,32 some stability was restored in the country.

     17. The Revolution and its aftermath devastated gas production in Egypt both indirectly, as
a result of decreased investment in the gas sector, and directly, as a result of disruptions and




24
       Award (Exhibit RA-02), ¶ 5.176.
25
       Second Expert Report of RPS Energy Consultants (“Second RPS Report”), ¶ 56.
26
       Award (Exhibit RA-02), ¶ 5.176.
27
       Award (Exhibit RA-02), ¶ 5.199.
28
       Award (Exhibit RA-02), ¶¶ 5.192-5.195, 5.198.
29
       CBE, Annual Report 2011/2012 (MK-0056), p. 78.
30
       Award (Exhibit RA-02), ¶¶ 5.192-5.195, 5.198, 5.214, 5.317.
31
       Award (Exhibit RA-02), ¶ 5.320.
32
       D. D. Kirkpatrick, E. Schmitt, Jihadist Return is Said to Drive Attacks in Egypt, New York Times
       (Feb. 5, 2014) (Exhibit R-0182). K. Fahim, Deadly Attacks Heighten Tension in Egypt, New York Times
       (May 2, 2014) (Exhibit R-0186).


                                                       6
          Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 9 of 55

delays in exploration, development, and production activities caused by the widespread
violence, labor unrest, and political paralysis.33

                C.     Gas Shortages In Egypt Impact The Damietta Plant

     18. As acknowledged by UFG at the time, the situation in Egypt following the Egyptian
Revolution was “outside the control of authorities.”34 Acute gas shortages in Egypt caused
frequent power outages, and regular blackouts in homes, schools, businesses and hospitals, and
led to widespread, often violent, protests.35 The maintenance of peace and stability, including
through the provision of basic energy needs to the population, could only be achieved by
prioritizing the domestic electricity generation sector. Accordingly, EGAS decided to “supply
gas to essential services such as electricity generation during this time of crisis.”36 Every
exporter operating in Egypt, including UFG, suffered gas shortages as a result of the Egyptian
Revolution.37

     19. On February 4, 2013, EGAS asserted that the Global Financial Crisis and Egyptian
Revolution impaired EGAS’s ability to fully supply the Damietta Plant and constituted a
situation of force majeure, sending UFG a notice of force majeure under the SPA on
February 24, 2013.38

                D.     UFG Commences Multiple Parallel Arbitrations

     20. On February 14, 2014, UFG filed a request for arbitration with ICSID. UFG alleged that
Egypt had failed, through its own acts and omissions, and through those of EGAS and EGPC,
to accord UFG’s investments the protections under the Spain-Egypt BIT. In particular, UFG
alleged that its investments suffered significant harm as a result of the decisions attributable to
Egypt to curtail and cut the supply of natural gas to the Damietta Plant, eventually resulting in
the Damietta Plant’s shutdown.

     21. In parallel to the ICSID arbitration, UFG (either in its own name or through its subsidiary
SEGAS) initiated multiple arbitrations in different fora to assert claims based on EGAS’s


33
        Award (Exhibit RA-02), ¶¶ 5.192-5.195, 5.198.
34
       Report of the Managing Director to the Board of Directors Meeting, Gas S&P Contracts. Analysis Of Current
       Stand And Proposal Of Improvement Measures (Mar. 20, 2013) (Exhibit R-0379), pp. 7, 14.
35
       Award (Exhibit RA-02), ¶ 5.243.
36
       Hameed Witness Statement, ¶¶ 24-25.
37
       Hameed Witness Statement, ¶¶ 21, 24-26.
38
       Award (Exhibit RA-02), ¶¶ 5.271-5.272.


                                                        7
        Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 10 of 55

failure to deliver gas to the Damietta Plant.39 First, on April 11, 2013, SEGAS commenced an
arbitration against EGAS under the Arbitration Rules of the International Chamber of
Commerce (ICC Case No. 19382/MD/TO), claiming approximately US$ 82.9 million in
outstanding tolling fees arising from the non-delivery of gas.40 The ICC tribunal dismissed
SEGAS’s claim in May 2016 because SEGAS had assigned the rights at issue to a third party.41
Second, on May 17, 2013, UFG commenced an arbitration against EGAS under the Arbitration
Rules of the Cairo Regional Centre for International Commercial Arbitration (“CRCICA”
Arbitration No. 896/2013), seated in Cairo, claiming damages of approximately US$ 9.7
million related to certain price adjustments under the SPA.42 By a partial award rendered on
August 7, 2015 and a final award on December 21, 2017, the tribunal dismissed UFG’s
claims.43 Lastly, on May 31, 2013, UFG commenced yet another arbitration against EGAS,
again under the CRCICA Rules but seated in Madrid (CRCICA Arbitration No. 899/2013),
claiming damages of approximately US$ 2.8 billion for non-delivery of gas to the Damietta
Plant. The second CRCICA arbitration remains pending, with a scheduled in December
2018.44

                E.     The Award

     22. In its Award dated August 31, 2018, the Tribunal rejected Egypt’s jurisdictional
objections and upheld jurisdiction by majority.45 The majority also rejected Egypt’s necessity
defense under customary international law.46 The majority ruled that Egypt had breached its
obligations under the fair and equitable treatment (“FET”) standard in Article 4(1) of the Spain-
Egypt BIT in regard to certain of UFG’s claims.47 Having found Egypt liable for breach of the
FET standard, the majority considered it unnecessary to address UFG’s claims of
discriminatory treatment and failure to protect UFG’s investment under Article 3(1), and of
failure to provide UFG’s investment with treatment not less favourable than that accorded to

39
       Award (Exhibit RA-02), ¶¶ 6.6-6.9, 6.83.
40
       Award (Exhibit RA-02), ¶ 6.6.
41
       Award (Exhibit RA-02), ¶ 6.6. In February 2018, the assignee of those rights (HSBC) brought a further ICC
       arbitration for the same allegedly outstanding fees. Award (Exhibit RA-02), ¶ 6.7. That arbitration is still
       pending.
42
       Award (Exhibit RA-02), ¶ 6.8.
43
       Award (Exhibit RA-02), ¶ 6.8.
44
       Award (Exhibit RA-02), ¶ 6.9.
45
       Award (Exhibit RA-02), ¶¶ 6.63-6.87, 7.116-7.117.
46
       Award (Exhibit RA-02), ¶ 8.62.
47
       Award (Exhibit RA-02), ¶¶ 9.83, 9.155-9.156.


                                                         8
         Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 11 of 55

investments made by its own nationals or investors of a third country under Articles 4(2) and
4(5).48 The Tribunal by majority awarded US$ 2.013 billion plus interest to UFG.49

     23. Arbitrator Mark Clodfelter issued a dissenting opinion, setting out his conclusions, which
he described as being “dramatically different” from those reached by the majority. 50 The
Dissenting Opinion strongly criticizes the majority’s findings on jurisdiction, liability,
damages, and costs.

     24. Set forth below is a summary of certain portions of the Award and Dissenting Opinion
that are relevant to Egypt’s Application for Annulment.

               1.     Corruption

     25. In upholding jurisdiction, the majority dismissed Egypt’s objection that UFG’s
investments were procured through corrupt and illegal practices, depriving them of protection
under the Spain-Egypt BIT. 51 In particular, the majority rejected Egypt’s contention that
Mr. El Komy arranged for UFG to enter the Egyptian gas market and procure the Damietta
Project corruptly, instead concluding that Mr. El Komy had served the role of a “lobbyist with
access to senior figures in EGPC and the Ministry of Petroleum.” 52 Although UFG itself
denied “that Mr El Komy offered any advantages from special access to the Respondent’s
decision-makers in regard to the SPA,”53 the majority concluded “that there was influence
exercised by Mr El Komy over senior decision-makers at the Ministry of Petroleum and EGPC
over the SPA; but that it was not corrupt.”54

     26. In denying Egypt’s corruption defense, the majority also rejected UFG’s factual account
of Mr. El Komy’s role in the Damietta Project. Thus, while UFG had described Mr. El Komy
as “the originator of the project, the ‘first mover’ and a true partner [of] UFACEX,”55 alleging
that the Damietta Project was his “original idea,”56 the majority concluded that “the evidence

48
       Award (Exhibit RA-02), ¶ 9.158.
49
       Award (Exhibit RA-02), ¶ 13.8.
50
       Unión Fenosa Gas, S.A. v. Arab Republic of Egypt, ICSID Case No. ARB/14/4, Award (Aug. 31, 2018),
       Dissenting Opinion of Mr. Mark Clodfelter (“Dissenting Opinion”) (Exhibit RA-03), ¶ 1.
51
       Award (Exhibit RA-02), ¶¶ 7.116-7.117.
52
       Award (Exhibit RA-02), ¶ 7.102.
53
       Award (Exhibit RA-02), ¶ 7.103.
54
       Award (Exhibit RA-02), ¶ 7.109.
55
       Award (Exhibit RA-02), ¶ 7.33.
56
       Award (Exhibit RA-02), ¶ 7.104.


                                                    9
         Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 12 of 55

adduced in this arbitration does not support the Claimant’s explanation.” 57 The majority
instead concluded, in contravention of what UFG had argued, that Mr. El Komy “did not bring
the project to the Claimant,”58 that his “U$ 10 million success fee alone dwarfed the U$ 2.87
million he paid in as capital” to the Project, meaning that UFG’s “choice of Mr El Komy as a
local partner for the Damietta Project cannot be explained on the basis that Mr El Komy (with
EATCO) was a net source of capital for the project.” 59 The majority likewise rejected
Claimant’s argument as to Mr. El Komy’s substantive contributions to the project,60 observing
that, “[a]s to the expertise of Mr El Komy and EATCO, neither appear to have brought any
particular specialist expertise to the project,” 61 and concluding that “Mr El Komy’s
professional expertise (with EATCO) cannot explain the Claimant’s choice of Mr El Komy as
a local partner for the Damietta Project.”62

     27. Likewise, Mr. Clodfelter rejected UFG’s account of Mr. El Komy’s role in the Damietta
Project. However, he also rejected the majority’s conclusions on the corruption defense,
stating: “I cannot accept the majority’s conclusion that Mr. El Komy acted as a lobbyist with
non-corrupt access to and influence over senior government officials. Not only is there no
evidence of non-corrupt influence, this is not Claimant’s explanation and indeed flies in the
face of Claimant’s own denials that Mr. El Komy exerted any influence on government officials
at all.” 63 Accordingly, Mr. Clodfelter concluded that “corruption has been established by
circumstantial evidence and that the claims should be dismissed.”64

               2.     Merits

     28. On the merits, the majority ruled that Egypt breached the FET standard in Article 4(1) of
the Spain-Egypt BIT in regard to certain of UFG’s claims.65 The majority found that Egypt’s
liability resulted from a July 25, 2000 Council of Ministers decision and an August 5, 2000
letter from the Ministry of Petroleum, which together amounted to an undertaking that the


57
       Award (Exhibit RA-02), ¶ 7.105.
58
       Award (Exhibit RA-02), ¶ 7.107.
59
       Award (Exhibit RA-02), ¶¶ 7.93-7.94.
60
       Award (Exhibit RA-02), ¶¶ 7.31-7.32.
61
       Award (Exhibit RA-02), ¶ 7.95.
62
       Award (Exhibit RA-02), ¶ 7.100.
63
       Dissenting Opinion (Exhibit RA-03), ¶¶ 16-17.
64
       Dissenting Opinion (Exhibit RA-03), ¶ 19.
65
       Award (Exhibit RA-02), ¶ 9.155.


                                                       10
         Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 13 of 55

Government would not interfere with or directly or indirectly affect EGAS’s supply
commitments under the SPA.66 The majority expressly stated that, absent such an undertaking,
it “does not consider that the Claimant established the liability of the Respondent for breach
of its obligations under the FET standard in Article 4(1) the Treaty.”67 The Dissenting Opinion
strongly took issue with the Tribunal’s finding that the July 25, 2000 Council of Ministers
decision and the August 5, 2000 letter constituted such an undertaking by Egypt and rejected
“any basis” for concluding that these two documents gave rise to any legitimate expectations.68

     29. The majority concluded that Egypt had frustrated UFG’s legitimate expectations in two
ways. First, it found that the gas supply shortages to the Damietta Plant beginning in 2010
were due to Egypt’s policies of over-stimulating local demand for natural gas whilst at the same
time restricting the development of gas deposits in Egypt. 69 Second, it found that prior to
EGAS’s February 24, 2013 notice of force majeure, Egypt had directed EGAS’s decision to
limit and eventually stop the supply of feed gas to the Damietta Plant.70 In attributing EGAS’s
decision to Egypt, the majority “consider[ed] that EGAS did act on the instructions of and
under the control and direction of the Respondent, namely its Ministry of Petroleum, within the
meaning of Article 8 of the ILC Articles.”71 The Dissenting Opinion, on the other hand, found
“no direct evidence and insufficient indirect evidence” that EGAS had acted under Egypt’s
direction and control in curtailing supplies under the SPA.72

               3.     Compensation

     30. The majority awarded US$ 2,013,071,000 plus interest to UFG.73 The majority stated at
the outset that this compensation was assessed on the basis of Egypt’s breach of Article 4(1)
of the Spain-Egypt BIT, and not “upon the SPA itself.”74 However, the majority also found
that “[i]t would [be] an odd result if […] the Respondent assumed a greater liability to pay
compensation under the Treaty than the maximum liability assumed by the Seller under the


66
       Award (Exhibit RA-02), ¶¶ 9.83, 9.155-9.156.
67
       Award (Exhibit RA-02), ¶ 9.156.
68
       Dissenting Opinion (Exhibit RA-03), ¶¶ 34, 43.
69
       Award (Exhibit RA-02), ¶¶ 9.127-9.130.
70
       Award (Exhibit RA-02), ¶ 9.131.
71
       Award (Exhibit RA-02), ¶ 9.118.
72
       Dissenting Opinion (Exhibit RA-03), ¶ 46.
73
       Award (Exhibit RA-02), ¶ 13.8.
74
       Award (Exhibit RA-02), ¶ 10.94.


                                                        11
         Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 14 of 55

SPA”75 and that “compensation for the Respondent’s international wrong under the Treaty
cannot exceed [EGAS’s] obligations under the SPA.”76

     31. Separately, although the majority acknowledged that Egypt had challenged the reliability
and suitability of UFG’s use of summary tables, refusing to provide supporting evidence, in its
compensation analysis, as well as numerous flaws, errors, and a lack of transparency in UFG’s
expert’s calculations,77 the majority did not address these arguments or provide reasons for
rejecting them.

     32. The Dissenting Opinion, by contrast, noted that “rather than producing many of the
underlying transactional documents or even verifying them, [UFG] has relied upon print-outs
from Claimant’s own internal databases [and] there is no ability for Respondent to contest
whether Claimant allocated Claimant’s most expensive replacement gas to replace the
Egyptian gas to maximize the claim.”78

33.      Lastly, the majority accepted Egypt’s argument that UFG could not claim amounts for
injury that it could have reasonably mitigated, but stated that Egypt had the burden to “prove
its case on mitigation” and had failed to do so.79 The Dissenting Opinion disagrees with the
majority’s ruling on mitigation, stating that UFG could have undertaken further efforts to
mitigate damages.80 Specifically, the Dissenting Opinion concludes that Egypt did meet the
burden of proof by “provid[ing] sufficient evidence […] to show that [UFG] had plentiful
opportunities […] to reduce its delivery obligations that would have allowed it to avoid
substantial portions of its replacement costs,”81 and that UFG could have greatly reduced its
damages by using lower-priced gas that was already available to it.82

III. GROUNDS FOR ANNULMENT

         34.   Egypt requests that the Award be annulled for the reasons set forth in Sections III.A
to III.C below.


75
       Award (Exhibit RA-02), ¶ 10.105.
76
       Award (Exhibit RA-02), ¶ 10.107.
77
       Award (Exhibit RA-02), ¶¶ 10.75-10.77.
78
       Dissenting Opinion (Exhibit RA-03), ¶ 53.
79
       Award (Exhibit RA-02), ¶ 10.130.
80
       Dissenting Opinion (Exhibit RA-03), ¶ 56.
81
       Dissenting Opinion (Exhibit RA-03), ¶ 56.
82
       Dissenting Opinion (Exhibit RA-03), ¶ 58.


                                                   12
     Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 15 of 55

     35.     Among the Award’s most egregious deficiencies warranting annulment are the
following:

                 In rejecting Egypt’s jurisdictional objection that the SPA was procured
                  corruptly, the Tribunal seriously departed from a fundamental rule of
                  procedure when it denied Egypt its right to be heard in supplying a novel
                  explanation for why Claimant chose Mr. El Komy.                 The majority’s
                  explanation contradicted Claimant’s own explanation and was never raised
                  by the Tribunal prior to the Award. Under the majority’s theory, Mr. El
                  Komy was a highly-paid non-corrupt “lobbyist.” Had Egypt been granted
                  the right to be heard on this theory, it would have shown that the theory was
                  both untenable as a matter of fact and flew in the face of Egyptian law which
                  criminalizes paid lobbying services.

                 The Tribunal failed to state the reasons on which its Award was based when
                  it (i) limited itself to observing that, a paid lobbyist is “not necessarily”
                  committing a crime or other impropriety, without making a finding that or
                  providing any reasoning why, Mr. El Komy’s highly paid lobbying services
                  in procuring the Damietta Project for Claimant were in fact lawful, (ii) made
                  contradictory findings as to Mr. El Komy’s role, and (iii) provided
                  contradictory and frivolous reasons for why clear “red flags” of corruption
                  should be discarded in favor of a theory that contradicts Claimant’s own case.

                 The Tribunal manifestly exceeded its powers when it assumed jurisdiction
                  over claims based on an investment that was procured by corrupt or other
                  unlawful means. The majority ignored the existence of numerous red flags
                  surrounding Mr. El Komy’s involvement in the Damietta Project, and instead
                  characterized his services to Claimant in procuring the Damietta Project as
                  highly paid “lobbying services,” services that would constitute a criminal
                  offense under Egyptian law.

                 The Tribunal awarded the largest compensation ever in an ICSID arbitration.
                  In doing so, the Tribunal denied Egypt its right to confront the evidence used
                  against it and inexplicably ignored the price cap in the SPA.




                                              13
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 16 of 55

        A.     There Has Been A Serious Departure From A Fundamental Rule Of
               Procedure

36.     Pursuant to Article 52(1)(d) of the Convention, a party may request annulment of an
ICSID award on the ground “that there has been a serious departure from a fundamental rule
of procedure.” As set forth in ICSID’s Updated Background Paper on Annulment, the drafting
history of the Convention “indicates that this ground is concerned with the integrity and
fairness of the arbitral process.”83

37.     Ad hoc committees have generally applied a dual test to assess whether there has been a
serious departure from a fundamental rule of procedure.84

38.     First, the rule of procedure must be fundamental. Ad hoc committees have consistently
held that the right to be heard constitutes such a fundamental rule of procedure, a failure of
which may merit annulment under Article 52(1)(d) of the Convention.85 As the Fraport v.
Philippines ad hoc Committee explained:

                            “The requirement that the parties be heard is undoubtedly
                            accepted as a fundamental rule of procedure, a serious failure
                            of which could merit annulment. It was expressly referred
                            to as an example of such a rule by the framers of the ICSID
                            Convention and was accepted as such by both parties to the
                            present annulment proceeding.”86


83
      ICSID, Updated Background Paper on Annulment for the Administrative Council of ICSID (May 5, 2016)
      (Exhibit RLA-01), ¶ 98.
84
      See, e.g., TECO Guatemala Holdings LLC v. Republic of Guatemala, ICSID Case No. ARB/10/23, Decision
      on Annulment (Apr. 5, 2016) (Exhibit CL-0213), ¶ 81; Standard Chartered Bank (Hong Kong) Limited v.
      Tanzania Electric Supply Company Limited (TANESCO), ICSID Case No. ARB/10/20, Decision on the
      Application for Annulment (Aug. 22, 2018) (Exhibit RLA-02), ¶ 387; Fraport AG Frankfurt Airport
      Services Worldwide v. Republic Of The Philippines, ICSID Case No. ARB/03/25, Decision on the
      Application for Annulment (Dec. 23, 2010) (Exhibit RLA-03), ¶ 80.
85
      Amco Asia Corporation and others v. Republic of Indonesia II, ICSID Case No. ARB/81/1, Decisions on the
      Applications for Annulment of the 1990 Award and the 1990 Supplemental Award (Dec. 17, 1992)
      (Exhibit RLA-04), ¶¶ 9.05-9.10; Wena Hotels v. Arab Republic of Egypt, ICSID Case No. ARB/98/4,
      Decision on the Application by the Arab Republic of Egypt for Annulment (Feb. 5, 2002) (Exhibit RLA-05),
      ¶ 57; CDC Group plc v. Republic of Seychelles, ICSID Case No. ARB/02/14, Decision on Annulment
      (June 29, 2005) (Exhibit RLA-06), ¶ 49; Fraport AG Frankfurt Airport Services Worldwide v. The Republic
      of the Philippines, ICSID Case No. ARB/03/25, Decision on the Application for Annulment of Fraport AG
      Frankfurt Airport Services Worldwide (Dec. 23, 2010) (Exhibit RLA-03), ¶ 197; Malicorp Limited v. Arab
      Republic of Egypt, ICSID Case No. ARB/08/18, Decision on the Application for Annulment of Malicorp
      Limited (July 3, 2013) (Exhibit RLA-07), ¶ 29; Iberdrola Energía S.A. v. Republic of Guatemala, ICSID
      Case No. ARB/09/5, Decision on Annulment (Jan. 13, 2015) (Exhibit RLA-08), ¶ 105.
86
      Fraport AG Frankfurt Airport Services Worldwide v. Republic Of The Philippines, ICSID Case
      No. ARB/03/25, Decision on the Application for Annulment (Dec. 23, 2010) (Exhibit RLA-03), ¶ 197.
      See also Tidewater Inc., Tidewater Investment SRL, Tidewater Caribe, C.A., et al. v. The Bolivarian Republic
      of Venezuela, ICSID Case No. ARB/10/5, Decision on Annulment (Dec. 27, 2016) (Exhibit RLA-09), ¶ 149;
      Maritime International Nominees Establishment (MINE) v. Republic of Guinea, ICSID Case No. ARB/84/4,

                                                       14
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 17 of 55

39.     The Victor Pey Casado I ad hoc Committee further confirmed that “there is a departure
from the right to be heard, which is a fundamental rule of procedure, when a party is not given
a full, fair, or comparatively equal opportunity to state its case, present its defense, or produce
evidence regarding every claim and issue at every stage of the arbitral proceeding.”87

40.     Second, the violation of the rule of procedure must be serious, i.e., there must have been
a “substantial” departure from the rule of procedure, such as where a violation of the right to
be heard had the potential of causing the tribunal to render an award substantially different
from its actual decision.88

41.     Here, the majority substantially departed from a fundamental rule of procedure when it
violated Egypt’s right to be heard and denied Egypt its right to confront the evidence used
against it. Such violations of Egypt’s rights had the potential of materially impacting, and did
materially impact, the majority’s findings on corruption and compensation, which directly
affect the Tribunal’s competence, and the Centre’s jurisdiction, over the dispute as well as the
Tribunal’s authority to award compensation and the quantum awarded. Accordingly, the
Award must be annulled.

              1.     The Majority Denied Egypt The Opportunity To Be Heard With Respect To
                     Its Findings On Mr. El Komy’s Involvement In The Damietta Project

42.     It is a fundamental principle essential to the fairness of the arbitral process that each party
be afforded a right to be heard on all issues affecting its legal position. Ad hoc committees
have found that this principle “ensures equality of the parties in an adversarial proceeding,”89
and that the inability of a party to fully present its defense warrants annulment.90 Ad hoc




      Decision on the Application by Guinea for Partial Annulment of the Arbitral Award (Dec. 22, 1989)
      (Exhibit RLA-10), ¶ 5.06.
87
      Victor Pey Casado and President Allende Foundation v. Republic of Chile, ICSID Case No. ARB/98/2,
      Decision on the Application for Annulment of the Republic of Chile (Dec. 18, 2012) (Exhibit RLA-11),
      ¶ 184. See also Central European Aluminium Company (CEAC ) v. Montenegro, ICSID Case No. ARB/14/8,
      Decision on Annulment (May 1, 2018) (Exhibit RLA-12), ¶ 110.
88
      Tulip Real Estate and Development Netherlands B.V. v. Republic of Turkey, ICSID Case No. ARB/11/28,
      Decision on Annulment (Dec. 30, 2015) (Exhibit RLA-13), ¶ 78. See also Victor Pey Casado and President
      Allende Foundation v. Republic of Chile, ICSID Case No. ARB/98/2, Decision on the Application for
      Annulment of the Republic of Chile (Dec. 18, 2012) (Exhibit RLA-11), ¶ 269.
89
      Malicorp Limited v. Arab Republic of Egypt, ICSID Case No. ARB/08/18, Decision on Annulment
      (July 3, 2013) (Exhibit RLA-07), ¶ 36.
90
      Victor Pey Casado and President Allende Foundation v. Republic of Chile, ICSID Case No. ARB/98/2,
      Decision on the Application for Annulment of the Republic of Chile (Dec. 18, 2012) (Exhibit RLA-11),
      ¶ 184.


                                                     15
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 18 of 55

committees have also confirmed that it is “a rule of the utmost importance that each party must
be given an equal opportunity to put evidence before a tribunal […].”91

43.     The majority denied Egypt the opportunity to be heard when it provided – for the first
time in its Award – its own, novel explanation of Mr. El Komy’s role as a highly paid “lobbyist”
with non-corrupt access to senior Egyptian officials, exercising non-corrupt influence over
such officials.92 Claimant never argued that it hired Mr. El Komy to provide lobbying services
or “that there was influence exercised by Mr El Komy over senior decision-makers at the
Ministry of Petroleum and EGPC over the SPA; but that it was not corrupt.”93 In fact, Claimant
denied that Mr. El Komy exercised any such influence, as the majority itself recognized:

                          “In the Tribunal’s view, Mr El Komy was chosen by the
                          Claimant primarily to act as a lobbyist with access to senior
                          figures in EGPC and the Ministry of Petroleum. That is not,
                          by itself, evidence of corruption. The factual question is
                          whether Mr El Komy was more than a lobbyist, on the
                          evidence adduced before this Tribunal.

                          The Claimant denies that Mr El Komy offered any
                          advantages from special access to the Respondent’s
                          decision-makers in regard to the SPA. Indeed, the Claimant
                          goes to great pains to stress the absence of any special
                          relationship between Mr El Komy and Minister Fahmy,
                          pleading that ‘this so-called ‘fact’ is nothing of the sort,’ and
                          that ‘Egypt has provided no evidence whatsoever that
                          anyone exercised any back-channel influence.”94

                          “The Claimant’s explanation for why it chose Mr El Komy
                          as a business partner, as pleaded in its Rejoinder on
                          Jurisdiction, is that: ‘[t]he project was the original idea of El-
                          Komy;’; that ‘he conceived of the idea and […] [w]ithout his
                          ‘first mover’ participation, the Project would not have been
                          initiated and moved forward. […]

                          In the Tribunal’s view, the evidence adduced in this
                          arbitration does not support the Claimant’s explanation.”95




91
      Central European Aluminium Company (CEAC ) v. Montenegro, ICSID Case No. ARB/14/8, Decision on
      Annulment (May 1, 2018) (Exhibit RLA-12), ¶ 110.
92
      Award (Exhibit RA-02), ¶¶ 7.102, 7.109.
93
      Award (Exhibit RA-02), ¶ 7.109.
94
      Award (Exhibit RA-02), ¶¶ 7.102-7.103.
95
      Award (Exhibit RA-02), ¶¶ 7.104-7.105 [emphases added].


                                                    16
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 19 of 55

44.     The theory that Mr. El Komy was a highly paid “lobbyist” with non-corrupt access to
senior Egyptian officials was not put forward by either party – or by the Tribunal – at any stage
of the proceedings.

45.     UFG never advanced this theory. As the passage quoted above demonstrates, UFG in
fact argued the opposite. Rather than a “lobbyist” who served to advance UFG’s policy
preferences, UFG argued that Mr. El Komy’s role was that of a “first-mover” on the Damietta
Project, and a “true partner” of UFG. 96 UFG denied that Mr. El Komy had any special
relationship with Minister of Petroleum Sameh Fahmy,97 or served as an “intermediary” or
“broker,”98 and emphasized that Mr. El Komy, far from undertaking successful “lobbying”
efforts, was pressured to withdraw from the Damietta Project by Government officials only a
year after the SPA’s signature.99

46.     Although UFG was not always consistent in its portrayal of Mr. El Komy’s role, it never
ascribed to him anything approaching the role of a “lobbyist.” UFG’s Memorial on the Merits
mentioned Mr. El Komy only once, in a footnote that merely identified former shareholders of
SEGAS,100 and Claimant’s only fact witness who was present at the time of the conclusion of
the SPA failed to mention Mr. El Komy in his witness statement101 and did not suggest in his
oral testimony that Mr. El Komy was a “lobbyist.”102

47.     Egypt also did not characterize Mr. El Komy as a “lobbyist with non-corrupt access to
and influence over senior government officials.” Rather, it was Egypt’s position that “that
Mr El Komy arranged for the Claimant to enter the Egyptian gas market and procure the
Damietta Project corruptly.”103




96
      Award (Exhibit RA-02), ¶ 7.33. See also Claimant’s Rejoinder Memorial on Jurisdiction and Admissibility,
      ¶ 8.
97
      Claimant’s Rejoinder Memorial on Jurisdiction and Admissibility, ¶¶ 24-25.
98
      Claimant’s Rejoinder Memorial on Jurisdiction and Admissibility, ¶¶ 45, 63-64.
99
      Claimant’s Rejoinder Memorial on Jurisdiction and Admissibility, ¶¶ 61-62.
100
      Claimant’s Memorial on the Merits, note 221.
101
      Witness Statement of José Javier Fernández Martínez (“Martínez Witness Statement”).
102
      Unión Fenosa Gas, S.A. v. Arab Republic of Egypt, ICSID Case No. ARB/14/4, Final Hearing Transcript,
      Day 2 (Mar. 7, 2017) (“Tr. Day 2”), pp. 567-630.
103
      Award (Exhibit RA-02), ¶ 7.7.


                                                      17
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 20 of 55

48.     In short, the majority supplied an entirely novel explanation why Claimant chose Mr. El
Komy that was not provided by Claimant, and in fact contradicts Claimant’s explanation why
it did choose Mr. El Komy, as the Dissenting Opinion points out:

                          “But what the evidence does prove is that there is a
                          tremendous and unexplained discrepancy between Mr. El
                          Komy’s involvement in the project and the compensation he
                          was awarded. This clear red flag is sufficient, not to shift to
                          Claimant a burden of proving that there was no corruption,
                          as worries the majority, but to require Claimant to go
                          forward with, at very least, a plausible and credible
                          explanation. It is not for the Tribunal to supply such an
                          explanation. This is why I cannot accept the majority’s
                          conclusion that Mr. El Komy acted as a lobbyist with
                          non-corrupt access to and influence over senior government
                          officials.”104

49.     Because such theory was neither raised by the Tribunal, the Claimant, or its witnesses at
any stage of the proceedings prior to the issuance of the Award, Respondent was denied the
right to be heard on this important issue. Such denial amounts to a serious departure from a
fundamental rule of procedure, and warrants annulment of the Award.

50.     The TECO v. Guatemala ad hoc Committee found that the arbitral tribunal violated the
parties’ right to be heard when it relied sua sponte on the concept of unjust enrichment though
“neither the Parties nor the Arbitral Tribunal raised the concept of ‘unjust enrichment’ during
the discussions […] before the Award was rendered,” and “[t]he concept never came up in the
Parties’ submissions, at the hearing or in the Tribunal’s letter of questions to the Parties which
post-dated the hearing.”105 The Committee consequently held that “the Parties’ right to be
heard on the issue of unjust enrichment was breached,” that “the departure from this
fundamental rule of procedure was serious,” and that “if given the right to comment on this
issue by the Tribunal, [the parties] could have made arguments that at least had the potential
to affect the ultimate financial outcome of the case.”106 Ultimately, this was “sufficient for the




104
      Dissenting Opinion (Exhibit RA-03), ¶¶ 16-17 [emphasis added].
105
      TECO Guatemala Holdings LLC v. Republic of Guatemala, ICSID Case No. ARB/10/23, Decision on
      Annulment (Apr. 5, 2016) (Exhibit CL-0213), ¶ 189.
106
      TECO Guatemala Holdings LLC v. Republic of Guatemala, ICSID Case No. ARB/10/23, Decision on
      Annulment (Apr. 5, 2016) (Exhibit CL-0213), ¶¶ 191, 192, 195.


                                                     18
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 21 of 55

Committee to hold that the departure from the Parties’ right to be heard was serious and
warrants annulment.”107

51.     Similarly, Egypt had no opportunity to address the majority’s sua sponte theory of Mr. El
Komy as highly paid non-corrupt “lobbyist.” Had Egypt been on notice of the majority’s novel
lobbyist theory, it could have and would have responded. For example, Egypt could have
pointed out that “lobbying” figures nowhere among the numerous activities listed in the
commercial registry for the small shell company through which Mr. El-Komy operated, nor
could they because Egyptian law imposes criminal liability on any consideration in exchange
for exerting or alleging to exert influence over public officials to obtain an agreement or a
benefit of any kind.108 Given the opportunity, Egypt could also have challenged the need for
UFG to enter into a joint venture agreement in June 2000 to pay Mr. El Komy hundreds of
millions of dollars for “lobbying” services,109 when internal UFG documents show that by
January 2000 Minister of Petroleum Sameh Fahmy had already “openly confirmed the support
of the Government of Egypt for this Project.”110 Egypt could also have asked why, if Mr. El
Komy was indeed providing non-corrupt “lobbying” services, it was necessary or appropriate
for UFG to enter into a joint venture agreement with him providing for “mistakenly
generous”111 compensation based on his involvement in the Damietta Project as Claimant’s
business partner. Egypt may also have marshalled further information and conducted cross-
examination and made arguments on the nature of his highly paid, non-corrupt “lobbying,” but
it had no reason to do so because of UFG’s clearly stated position that Mr. El Komy was not
chosen to exert, and did not exert, any influence over Egyptian officials.

52.     In Fraport v. Philippines, 112 where the tribunal admitted new evidence without
permitting the parties to comment, the ad hoc Committee made clear that “the Tribunal’s
failure to permit the parties to make fresh submissions to it in the light of important new

107
      TECO Guatemala Holdings LLC v. Republic of Guatemala, ICSID Case No. ARB/10/23, Decision on
      Annulment (Apr. 5, 2016) (Exhibit CL-0213), ¶ 195.
108
      Excerpt of the commercial registry of the Egyptian Arab Trading Company (Dec. 18, 2016)
      (Exhibit R-0327); Summary of the Amendment of the Limited Partnership Contract of the Egyptian Arab
      Trading Company (Sept. 22, 2001) (Exhibit R-0330); Egyptian Criminal Code, Parts 3-4 (Exhibit R-0032),
      Article 106bis.
109
      See Agreement between EATCO and UFACEX (June 28, 2000) (Exhibit R-0318), ¶¶ 3.1, 3.2. See also
      above ¶ 11.
110
      Award (Exhibit RA-02), ¶ 5.31 (citing Exhibit C-0344).
111
      Award (Exhibit RA-02), ¶ 7.110.
112
      Fraport AG Frankfurt Airport Services Worldwide v. Republic of the Philippines, ICSID Case
      No. ARB/03/25, Decision on Annulment (Dec. 23, 2010) (Exhibit RLA-03), ¶¶ 218, 247.


                                                      19
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 22 of 55

material casting doubt on the whole basis on which the Tribunal was proceeding underscores
the serious nature of the departure from the right to be heard.”113 Likewise, here, Egypt should
have been given the opportunity to “make fresh submissions” on the majority’s new theory that
went to the core of “the whole basis on which the [majority] was proceeding.”

53.     Setting aside an arbitral award, a recent decision of the English High Court also confirms
that “it is a serious irregularity […] for an arbitrator to decide a dispute on a basis significantly
different to anything raised by or with the parties, if that causes or will cause substantial
injustice.”114 In that case, the tribunal had rendered the award on the basis of an argument as
to share ownership structure that had not been raised by the parties or the tribunal at any stage
of the proceedings. The tribunal failed to provide the parties with an opportunity to comment
on this new argument, which the English High Court considered tantamount to a serious
irregularity justifying the setting aside of the award. The Court clarified that although
“arbitrators are not restricted to choosing between whatever rival contentions are developed
by the parties,” it remains that “if they are to contemplate determining a dispute on some
different basis, fairness dictates […] that the parties be given notice and a proper opportunity
to consider and respond to the new point.”115

54.     By introducing for the first time in its Award a new theory regarding Mr. El Komy’s role
as a highly paid, non-corrupt “lobbyist” with access to senior Egyptian officials, the majority
denied Egypt its right to be heard both on the tenability of that theory in light of the clear red
flags in the record, and on the legality under Egyptian law of such alleged non-corrupt
“lobbyist” services.

55.     This serious departure from Egypt’s right to be heard is compounded by the fact that by
preventing Egypt from commenting on the novel highly paid, non-corrupt “lobbyist” theory,
the majority denied Egypt its right to be heard on whether an investment procured through
non-corrupt “lobbyist” means qualifies for protection under the Spain-Egypt BIT. In fact, the
majority’s unsupported conclusion that “a paid lobbyist is not necessarily committing a crime
or other impropriety”116 is wrong as a matter of Egyptian law. The act of exerting real or

113
      Fraport AG Frankfurt Airport Services Worldwide v. Republic of the Philippines, ICSID Case
      No. ARB/03/25, Decision on Annulment (Dec. 23, 2010) (Exhibit RLA-03), ¶ 235.
114
      RJ, L Ltd. v. HB, Judgment of the High Court of Justice, Business and Property Courts of England and Wales
      Queen’s Bench Division Commercial Court (Oct. 26, 2018) (Exhibit RLA-14), ¶ 27.
115
      RJ, L Ltd. v. HB, Judgment of the High Court of Justice, Business and Property Courts of England and Wales
      Queen’s Bench Division Commercial Court (Oct. 26, 2018) (Exhibit RLA-14), ¶ 27.
116
      Award (Exhibit RA-02), ¶ 7.101.


                                                       20
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 23 of 55

alleged influence over public officials for consideration in order to obtain an agreement or a
benefit of any kind is a criminal offense under Egyptian law.117 Article 106 bis of the Egyptian
Criminal Code penalizes any act by which any person, on behalf of itself or a third party,
“accepts or takes a promise or donation in order to use a genuine or alleged influence, or to
obtain or try to obtain from any public authority, works, orders, rulings, decisions, medals, a
concession, a license, an agreement for supply or a contracting agreement, a position, a
service, or any privilege and benefit of any kind.”118 Had Egypt been given an opportunity to
respond to the majority’s sua sponte theory of Mr. El Komy’s role as a highly paid, non-corrupt
“lobbyist,” Egypt would have therefore been able to demonstrate that UFG’s investment was
procured through illegal practices under Egyptian law and that the highly paid, non-corrupt
“lobbyist” theory of the Tribunal was not tenable.

56.     There can be no serious doubt that the failure to grant Egypt the opportunity to be heard
and the majority’s determination that Mr. El Komy was a highly paid, non-corrupt “lobbyist”
had a material impact on the outcome of the case. Significantly, and as the majority recognizes
at the outset of its analysis, the Spain-Egypt BIT protects assets and rights “acquired under the
law of the host country” and “made in accordance with [Egypt’s] laws and regulations.”119

57.     In conclusion, the majority seriously departed from a fundamental rule of procedure by
denying Egypt its right to be heard on the majority’s novel highly paid, non-corrupt “lobbyist”
theory. The Award must therefore be annulled under Article 52(1)(d) of the Convention.

               2.     The Majority Denied Egypt Its Right To Confront The Evidence Used
                      Against It

                      a)    Denial Of Egypt’s Right To Confront The Evidence On Which
                            Claimant’s Calculations Of “Damages” Were Based

58.      The majority denied Egypt its procedural right to confront the “evidence” on which the
entirety of the compensation award rests. The Claimant’s calculations of its alleged damages
or “lost cash flows” all rely on the allegation that Claimant bought and sold gas in certain
volumes and at certain prices, but instead of transactional records or contracts showing the
details of those alleged purchases and sales, Claimant’s experts relied on simplistic summary
tables that Claimant alleged (without any supporting evidence) were drawn from its accounting


117
      Egyptian Criminal Code, Parts 3-4 (Exhibit R-0032), Art. 106 bis.
118
      Egyptian Criminal Code, Parts 3-4 (Exhibit R-0032), Art. 106 bis [emphasis added].
119
      Award (Exhibit RA-02), ¶ 7.46.


                                                       21
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 24 of 55

systems. Egypt requested disclosure of the supposed underlying transactional records that
would have allowed Egypt and the Tribunal to assess the correctness and veracity of the generic
summaries that Claimant’s experts used. The Tribunal denied those requests.120

59.      The majority’s acceptance of Claimant’s calculations based on summaries allegedly
drawn from Claimant’s accounting systems without affording Egypt the opportunity to
examine the underlying records was an improper denial of Egypt’s right to confront the
evidence used against it. Although ICSID tribunals have substantial discretion in managing
document disclosure, it is well recognized that when exercising its discretion, a tribunal must
afford basic procedural protections to the parties. The Occidental Petroleum v. Ecuador
Committee, for example, held that “[i]f a tribunal violates due process, and deprives a party
of its right to be heard on equal terms and to contradict the arguments of the other party,
annulment of the award is justified; justice cannot be achieved through a deeply flawed
procedure.”121

60.      Egypt’s requests for disclosure were not the type of “fishing expedition” that other
tribunals and ad hoc committees have criticized for seeking evidence that might support a new
line of defense from the files of an opponent. Rather, the requests were the only means
available for confronting the very “evidence” on which the Claimant relied and for testing
whether that “evidence” had any support aside from Claimant’s allegations.122

61.      In addition, Claimant’s reliance on summaries that provided no insight into the details
of underlying transactions also prevented Egypt from confronting Claimant’s assertions about
an alleged causal link between the transactions that Claimant chose to include in the summaries
and the alleged breaches. As noted in the Dissenting Opinion, the absence of this key evidence
meant that there was “no ability for Respondent to contest whether Claimant allocated
Claimant’s most expensive replacement gas to replace the Egyptian gas to maximize the
claim.”123




120
      Procedural Order No. 7 (addressing Respondent’s Request Nos. 21, 22, 31, 32).
121
      Occidental Petroleum Corporation v. The Republic of Ecuador, ICSID Case No. ARB/06/11, Decision on
      Annulment (Nov. 2, 2015) (Exhibit RLA-15), ¶ 60.
122
      As discussed in Section III.B.3 below, the majority compounded the problem of denying Egypt access to the
      supporting materials for this critical evidence by failing even to address Egypt’s arguments identifying
      problems and inconsistencies apparent on the face of Claimant’s summaries.
123
      Dissenting Opinion (Exhibit RA-03), ¶ 53.


                                                      22
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 25 of 55

62.      Claimant did not and could not allege that the requested documents did not exist; such
an allegation would have undermined its own summaries. Nor was there a dispute as to the
materiality of the requested documents; if the summaries of those documents were sufficiently
material for Claimant’s experts to rely on them, the underlying information must also have
been material. Instead, the Tribunal refused Egypt’s request merely on a boilerplate objection
from Claimant that it would be too burdensome to collect and produce them. In other words,
the Tribunal chose to protect Claimant from an unspecified burden of collecting documents
that Claimant itself must have already identified and been able to find in its accounting records
in disregard of Egypt’s right to confront the evidence used against it. That decision was
improper. The mere fact that there might have been a large volume of responsive documents
does not warrant a departure from Egypt’s right to confront evidence used against it, in
particular given the vast sum of money that Claimant demanded (and that the majority
awarded). As noted in the Dissenting Opinion, “while ‘burdensomeness’ may well be a ground
for objecting to discovery requests, it is not a ground for failing actually to prove damages
suffered. In the context of a US$ 4 billion claim, producing such documents, or at least a
forensic audit of such data, for review by a respondent is not only reasonable, but
necessary.”124

63.      Without even attempting to establish the underlying bona fides of its summaries,
Claimant did not meet its burden of proof in establishing damages, and it was a further error
by the majority to accept Claimant’s “evidence.”

                     b)     Denial Of Egypt’s Right To Confront Claimant’s Quantum Expert On
                            Whom The Majority Relied

64.     The majority denied Egypt the right to confront Claimant’s expert on quantum, Mr. Brent
Kaczmarek, by holding on the eve of the merits hearing that his name was to be struck from
the written record, but then expressly relying on him in the Award. Egypt was thus deprived
of the opportunity to cross examine Mr. Kaczmarek, and the majority reversed the Tribunal’s
procedural order without explanation or input from the parties.

65.     On February 8, 2017, in accordance with Procedural Order No. 1, Egypt timely requested
the attendance of Mr. Kaczmarek for cross examination at the hearing.125 Egypt did not request



124
      Dissenting Opinion (Exhibit RA-03), ¶ 54.
125
      Letter from C. Annacker to Opposing Party Counsel (Feb. 8, 2017) (Exhibit RA-04).


                                                     23
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 26 of 55

to cross-examine Claimant’s second quantum expert, Mr. Sequeira.126 More than two weeks
later, and shortly before the start of the hearing, Claimant informed the Tribunal and
Respondent for the first time that it would not make Mr. Kaczmarek available for cross-
examination and requested that the Tribunal excuse his absence.127 In response, the Tribunal
issued Procedural Order No. 11, in which it recognized that Egypt would suffer procedural
prejudice if Mr. Kaczmarek was not made available for cross-examination but still remained
an operative part of the case. In an attempt to resolve that prejudice, the Tribunal ordered, “the
Tribunal grants the Claimant’s application, as follows: There is no material prejudice to the
Respondent in having Mr Sequeira testify in place of Mr Kaczmarek, with the latter’s name
stricken from the written record leaving the Claimant to rely upon Mr Sequeira’s testimony
only […].”128 With that order in place, Egypt could not cross-examine Mr. Kaczmarek about
issues specific to him, and Egypt made all of its subsequent procedural and strategic decisions
(including but not limited to agreeing to forego post-hearing briefing)129 against the backdrop
of Mr. Kaczmarek’s testimony having been “stricken from the written record.”

66.     The Award mentions that “[o]n 1 March 2017, the Tribunal issued Procedural Order
No. 11 (‘PO11’), concerning the examination of expert witnesses.”130 However, the majority
then, without explanation, effectively reversed Procedural Order No. 11 and wrote
Mr. Kaczmarek back into the record by expressly relying on him and reattributing his written
testimony to the Claimant.131 The Award states that, “[w]here there exist relevant differences
between [the parties’] experts, save where otherwise indicated below, the Tribunal has
preferred to be guided by the testimony of Messrs Kaczmarek and Sequeira.”132 As such, it is
apparent that in rendering its award against Egypt, the majority relied at least in part on the
weight of Mr. Kaczmarek’s expertise and his support of the Claimant’s case.




126
      Letter from C. Annacker to Opposing Party Counsel (Feb. 8, 2017) (Exhibit RA-04).
127
      Letter from R. D. Bishop to the Arbitral Tribunal (Feb. 23, 2017) (Exhibit RA-05).
128
      Procedural Order No. 11 (Mar. 1, 2017).
129
      See Unión Fenosa Gas, S.A. v. Arab Republic of Egypt, ICSID Case No. ARB/14/4, Final Hearing,
      Transcript Day 6 (Mar. 11, 2017) (“Tr. Day 6”), 1568:09-1568:16.
130
      Award (Exhibit RA-02), ¶ 1.53.
131
      See Award (Exhibit RA-02), ¶ 10.23.
132
      Award (Exhibit RA-02), ¶ 10.99. Moreover, throughout its compensation discussion, the majority
      consistently relied on both of Claimant’s experts, “Mr Kaczmarek and Sequeira.” See, e.g., Award
      (Exhibit RA-02), ¶¶ 10.26-10.29, 10.35, 10.41, 10.44, 10.49, 10.55, 10.77-10.81, 10.99, 10.109, 10.111,
      10.122, 10.131.


                                                       24
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 27 of 55

67.     The denial of Egypt’s opportunity to cross-examine Mr. Kaczmarek, coupled with the
striking and un-striking of him from the record and the reliance by the majority on his written
testimony, resulted in a denial of Egypt’s right to confront Claimant’s quantum expert.

        B.    The Award Failed To State The Reasons On Which It Is Based

68.     Article 48(3) of the Convention requires every ICSID award to “deal with every question
submitted to the Tribunal” and to “state the reasons upon which it is based.” An award that
fails to state the reasons on which it is based is subject to annulment under Article 52(1)(e) of
the Convention. The majority’s Award fails to state reasons for its conclusions on corruption,
attribution, and compensation, and should thus be annulled pursuant to Article 52(1)(e).

              1.     The Award Failed To State The Reasons For Its Conclusion That The Natural
                     Gas Sale And Purchase Agreement Was Not Procured By Corruption

69.     Ad hoc committees have held that, in addition to a complete absence of reasons, frivolous
or contradictory reasons which do not enable the reader to follow the tribunal’s reasoning from
one point to the next constitute a failure to state reasons.133 The Victor Pey Casado I ad hoc
Committee, for example, annulled a section of the award where the tribunal relied on
contradictory reasoning in its determination of damages, stating that “as long as there is no
express rationale for the conclusions with respect to a pivotal or outcome-determinative point,
an annulment must follow, whether the lack of rationale is due to a complete absence of reasons
or the result of frivolous or contradictory explanations.”134

70.     The MINE v. Guinea ad hoc Committee likewise held that an award “must enable the
reader to follow the reasoning of the Tribunal on points of fact and law,”135 a requirement that
is “not satisfied by either contradictory or frivolous reasons.”136 The Committee annulled the
award for failure to state reasons, because it found that the tribunal had contradicted itself by
rejecting both of the damages calculations put forward by the claimants, and adopting, without


133
      See, e.g., Caratube International Oil Company LLP v. Republic of Kazakhstan, ICSID Case No. ARB/08/12,
      Decision on the Annulment Application of Caratube International Oil Company LLP (Feb. 21, 2014)
      (Exhibit RLA-16), ¶ 185; Tidewater Investment SRL and Tidewater Caribe, C.A. v. Bolivarian Republic of
      Venezuela, ICSID Case No. ARB/10/5, Decision on Annulment (Dec. 27, 2016) (Exhibit RLA-09), ¶ 196.
134
      Victor Pey Casado and President Allende Foundation v. Republic of Chile, ICSID Case No. ARB/98/2,
      Decision on the Application for Annulment of the Republic of Chile (Dec. 18, 2012) (Exhibit RLA-11),
      ¶¶ 86, 287.
135
      Maritime International Nominees Establishment (MINE) v. Republic of Guinea, ICSID Case No. ARB/84/4,
      Decision on Annulment (Dec. 22, 1989) (Exhibit RLA-10), ¶ 5.08.
136
      Maritime International Nominees Establishment (MINE) v. Republic of Guinea, ICSID Case No. ARB/84/4,
      Decision on Annulment (Dec. 22, 1989) (Exhibit RLA-10), ¶ 5.09.


                                                     25
           Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 28 of 55

explanation one of its own: “[h]aving concluded that theories ‘Y’ and ‘Z’ were unusable
because of their speculative character, the Tribunal could not, without contradicting itself,
adopt a ‘damages theory’ which disregarded the real situation and relied on hypotheses which
the Tribunal itself had rejected as a basis for the calculation of damages.”137

71.          The majority held that “a paid lobbyist is not necessarily committing a crime or other
impropriety.”138 But the majority provided no reasoning whatsoever why Mr. El Komy did not
commit a crime if he acted as a highly paid lobbyist for UFG, as the majority found. Indeed,
the majority made no finding that Mr. El Komy actually acted lawfully and rested entirely on
its observation that a “a paid lobbyist is not necessarily committing a crime or other
impropriety.” There is thus a glaring hole in the majority’s reasoning and findings. Had the
majority considered whether Mr. El Komy did commit a crime if he acted as a highly paid
lobbyist for UFG, it would have had to find that paid lobbying services are prohibited under
Article 106bis of the Egyptian Criminal Code139 and that UFG’s investment is not protected
under the Spain-Egypt BIT because the SPA was procured in violation of Egyptian law.140

72.         Moreover, the majority rejected UFG’s characterization of Mr. El Komy as an investor
in and business partner for the Damietta Project, yet, based on those same assertions, and on
other facts it rejects elsewhere in the Award, adopted a theory that his role was that of a highly
paid, non-corrupt “lobbyist.” The majority’s reasoning on the absence of corruption is rife
with contradiction and logical gaps.

73.          First, the majority rejects UFG’s allegations that Mr. El Komy made substantial
contributions to the Damietta Project, concluding that:

              contrary to UFG’s allegations,141 “the Claimant’s choice of Mr El Komy as a local
               partner for the Damietta Project cannot be explained on the basis that Mr El Komy
               (with EATCO) was a net source of capital for the project;”142




137
          Maritime International Nominees Establishment (MINE) v. Republic of Guinea, ICSID Case No. ARB/84/4,
          Decision on Annulment (Dec. 22, 1989) (Exhibit RLA-10), ¶ 6.107.
138
          Award (Exhibit RA-02), ¶ 7.101 [emphasis added].
139
          Egyptian Criminal Code, Parts 3-4 (Exhibit R-0032), Art. 106bis.
140
          See supra, ¶ 56.
141
          Award (Exhibit RA-02), ¶ 7.35.
142
          Award (Exhibit RA-02), ¶ 7.94.


                                                          26
           Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 29 of 55


              contrary to UFG’s allegations, 143 “Mr El Komy’s professional expertise (with
               EATCO) cannot explain the Claimant’s choice of Mr El Komy as a local partner for
               the Damietta Project;”144

              contrary to UFG’s allegation that Mr. El Komy was a “first mover” on the Project,
               “the evidence adduced in this arbitration does not support the Claimant’s
               explanation.”145

74.          Yet despite rejecting Claimant’s various arguments for how Mr. El Komy contributed
to the Damietta Project, the majority inexplicably “accepts, as the Claimant’s Rejoinder pleads,
that ‘Mr El-Komy and EATCO […] were from the outset viewed as necessary to the
Project.’”146 The conclusion that Mr. El Komy was “viewed as necessary” to the Project does
not follow from the majority’s rejection of all of Claimant’s explanations for why he was
necessary to the Project, and in fact directly contradicts its rejection of Claimant’s arguments.

75.          Second, the majority rejects Respondent’s allegation that Mr. El Komy had a close
personal relationship with then Minister of Petroleum Sameh Fahmy that he used to wield
corrupt influence to win the SPA,147 concluding instead “that Mr El Komy had a prior business
relationship with Mr Sameh Fahmy’s father in or about 1995, but none with Mr Sameh Fahmy
personally as at 1999 onwards.”148 Yet having concluded that Mr. El Komy had no close
personal relationship with the Minister of Petroleum, the majority inexplicably arrives at the
conclusion that “[i]n the Tribunal’s view, Mr El Komy was chosen by the Claimant primarily
to act as a lobbyist with access to senior figures in EGPC and the Ministry of Petroleum.”149
There is a logical gap in reaching the majority’s conclusion that UFG chose Mr. El Komy, who
had no close relationship with the Minister of Petroleum, and on UFG’s own case, no “special
access to the Respondent’s decision-makers in regard to the SPA,” 150 as a non-corrupt
“lobbyist” because of his access to senior figures at the Ministry of Petroleum and other senior
Egyptian Government officials.


143
          Award (Exhibit RA-02), ¶¶ 7.31-7.32.
144
          Award (Exhibit RA-02), ¶ 7.100.
145
          Award (Exhibit RA-02), ¶¶ 7.104-7.105.
146
          Award (Exhibit RA-02), ¶ 7.108 [emphases added].
147
          Award (Exhibit RA-02), ¶ 7.6.
148
          Award (Exhibit RA-02), ¶ 7.71 [emphasis added].
149
          Award (Exhibit RA-02), ¶ 7.102 [emphasis added].
150
          Award (Exhibit RA-02), ¶ 7.103.


                                                        27
           Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 30 of 55

76.          Third, the majority repeatedly contradicts itself in support of its contradictory findings
that Mr. El Komy was necessary to the Damietta Project, but made no real contribution, and
had no personal relationship with the Minister of Petroleum, yet was selected as a lobbyist due
to his access to the Ministry of Petroleum. Thus, while the Award on the one hand discards
UFG’s theory of Mr. El Komy as a substantive business partner to the Damietta Project,
accepting that his “relevant experience was limited and recent,” acquired only in the year
before the SPA was signed, 151 and that his “professional expertise (with EATCO) cannot
explain the Claimant’s choice of Mr El Komy as a local partner for the Damietta Project,”152
it, on the other hand, relies on his purported substantive business contributions to brush aside
evidence of his inordinate compensation. The majority finds that:

              Mr. El Komy “as an ‘investor-partner’ provided personal services for the Damietta
               Project; and EATCO also made contributions to the Project,” such as the “preparation
               of the Pre-Feasibility Study,” “studies on possible sites for the Plant,” and
               responsibility for proposals from potential contractors;153

              “The sums involved are not inconsistent with Mr El Komy’s role as an existing
               business partner of the Claimant as regards the Damietta Project and SEGAS, with a
               residual role as a consultant to the Damietta Project.”154

              the contents of an early fax message from Mr. El Komy to UFG “are consistent with
               El Komy’s description of himself as a substantive business partner of the Claimant
               and its associated companies, rather than a mere broker or agent.”155

              an agreement reflecting “generous” terms to Mr. El Komy “is consistent with Mr El
               Komy’s role as an investor and business partner in the Damietta Project,”156 despite
               its conclusion four pages later that “[f]rom the evidence before this Tribunal, it does
               not appear that Mr El Komy provided any funding net of what he received.”157




151
          Award (Exhibit RA-02), ¶ 7.99.
152
          Award (Exhibit RA-02), ¶ 7.100.
153
          Award (Exhibit RA-02), ¶ 7.88 [emphases added].
154
          Award (Exhibit RA-02), ¶ 7.83 [emphases added].
155
          Award (Exhibit RA-02), ¶ 7.75 [emphases added].
156
          Award (Exhibit RA-02), ¶ 7.79 [emphasis added].
157
          Award (Exhibit RA-02), ¶ 7.93 [emphasis added].


                                                        28
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 31 of 55

77.      It is plainly contradictory to find that “professional expertise” in the petroleum industry
could not explain the choice of Mr. El Komy as a business partner for the Damietta Project,
and that Mr. El Komy provided no funding to the Damietta Project, and then to disregard the
“classic red flag” of his hugely disproportionate compensation on the basis of his professional
expertise and status as an investor in the Project.158

78.      Fourth, despite not uncovering any reference to “lobbying” services upon exhaustive
review of UFG’s confidential agreements with Mr. El Komy,159 the majority finds that Mr. El
Komy:

                           “did not act as a covert peddler of influence, with his
                           principal’s identity kept hidden from the Respondent’s
                           decision-makers. To this extent, the Tribunal accepts the
                           Claimant’s submission that no evidence exists, in this
                           arbitration, of any ‘back-channel influence.’ However, the
                           Tribunal does not accept that there was no ‘influence.’ It
                           concludes that there was influence exercised by Mr El Komy
                           over senior decision-makers at the Ministry of Petroleum
                           and EGPC over the SPA; but that it was not corrupt.”160

This conclusion, as well as the “three factors”161 that are said to support it, are contradictory
and contain serious logical gaps.

79.      As to the conclusion, the majority does not explain how a confidential agreement with
a “joint venture” partner is evidence of a non-corrupt, non-covert agreement for “lobbying”
services, or why UFG entered into a joint venture agreement, rather than a lobbying service
agreement, unless it sought to hide what was actually being agreed upon and provide cover for
Mr. El Komy’s inordinate compensation.

80.      Moreover, the majority determines that because Mr. El Komy “did not act as a covert
peddler of influence, with his principal’s identity kept hidden from Respondent’s decision-
makers,” the “Tribunal accepts the Claimant’s submission that no evidence exists […] of any
‘back-channel influence.’”162 But a corrupt influence-peddler with “back-channel influence”
would not have kept UFG’s identity hidden from senior government officials if he were



158
      See Award (Exhibit RA-02), ¶ 7.113.
159
      Award (Exhibit RA-02), ¶¶ 7.74-7.85, 7.98-7.99.
160
      Award (Exhibit RA-02), ¶ 7.109 [emphases added].
161
      Award (Exhibit RA-02), ¶ 7.110.
162
      Award (Exhibit RA-02), ¶ 7.109.


                                                        29
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 32 of 55

currying favor specifically for UFG. The majority’s contention that not keeping his principal’s
identity hidden is evidence of the absence of corruption, is thus a frivolous reason in support
of its conclusion.

81.      The “three factors” on which the majority relied for its conclusion that the influence
that Mr. El Komy exercised was not corrupt are also contradictory.

82.      The first factor is that Egypt “does not prove that any monies passed from Mr El Komy
or EATCO to any senior decision-maker” and it is not for the Tribunal to second-guess
commercial decisions that “may now seem mistakenly generous.” 163 The reader cannot
reconcile the majority’s finding that UFG deliberately hired a lobbyist with the majority’s
reasoning that his compensation was “mistakenly generous.”164

83.      The second factor on which the majority relied is that “[a]lthough Mr El Komy was
prosecuted and convicted for other crimes in Egypt, it is significant that he has never been
prosecuted by the Respondent for criminal conduct in regard to the SPA,” and no senior
decision-maker, including Minister Fahmy, has been prosecuted.165 This directly contradicts
the majority’s recognition that investigations of Mr. El Komy and Minister Fahmy in
connection with the SPA “appear to have begun in 2015 and remain pending.” 166 The
document cited by the majority in support is dated 2015, but states that the investigations were
initiated on January 27, 2014.167

84.      The third factor said to support the majority’s conclusion is that “the belated plea of
corruption, raised by the Respondent as a jurisdictional objection after the commencement of
this arbitration, raises a suspicion that the plea serves a convenient tactical purpose.”168 As
the document relied upon by the majority at paragraph 7.69 of the Award states, the criminal
investigation of Mr. El Komy and Minister Fahmy began in January 2014, before the Request
for Arbitration was filed,169 and after the Mubarak regime had been overthrown. Moreover,



163
      Award (Exhibit RA-02), ¶ 7.110.
164
      Award (Exhibit RA-02), ¶ 7.110.
165
      Award (Exhibit RA-02), ¶ 7.111.
166
      Award (Exhibit RA-02), ¶ 7.69.
167
      Award (Exhibit RA-02), note 97; Letter from the Public Prosecution Office to the Egyptian State Lawsuits
      Authority (Feb. 12, 2015) (Exhibit R-0031).
168
      Award (Exhibit RA-02), ¶ 7.112.
169
      See Award (Exhibit RA-02), ¶ 1.4.


                                                      30
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 33 of 55

far from being belated, the jurisdictional objection was raised on November 25, 2015, in
Respondent’s Memorial on Jurisdiction and Request for Bifurcation.170

85.     In sum, the majority failed to make any finding that and provide any reasoning for why
Mr. El Komy’s highly paid “lobbying” services were lawful, and its reasons in support of its
conclusion that Mr. El Komy was a highly paid, non-corrupt “lobbyist” are contradictory and
frivolous. As set forth above, 171 the majority’s failures in this regard were also outcome
determinative. Investments made in violation of Egyptian law are not protected under the
Spain-Egypt BIT, and the Award expressly states that “proven corruption by the Claimant in
procuring the SPA would be fatal to the Claimant’s claims derived from the SPA in this
arbitration, as regards jurisdiction, admissibility and the merits.”172

               2.     The Award Failed To State Reasons For Its Conclusion That The Curtailment
                      Of Gas To The Damietta Plant Was Attributable To Respondent Under
                      Article 8 Of The ILC Articles Of State Responsibility

86.     The Award failed to state reasons for the majority’s conclusion that EGAS’s conduct was
attributable to Egypt under Article 8 of the ILC Articles on Responsibility of States for
Internationally Wrongful Act (“ILC Articles on State Responsibility”).173

87.     Article 5 of the ILC Articles on State Responsibility provides:

                            “The conduct of a person or entity which is not an organ of
                            the State under article 4 but which is empowered by the law
                            of that State to exercise elements of the governmental
                            authority shall be considered an act of the State under
                            international law, provided the person or entity is acting in
                            that capacity in the particular instance.”174

88.     Article 8 of the ILC Articles on State Responsibility provides:

                            “The conduct of a person or group of persons shall be
                            considered an act of a State under international law if the
                            person or group of persons is in fact acting on the



170
      Award (Exhibit RA-02), ¶¶ 1.23, 7.53.
171
      See supra, Section III.A.1.
172
      Award (Exhibit RA-02), ¶ 7.48.
173
      Award (Exhibit RA-02), ¶ 9.118.
174
      Draft articles on Responsibility of States for Internationally, Wrongful Acts, with commentaries, Yearbook
      of the International Law Commission (2001), Vol. II, Part 2, p. 31 (Exhibit CL-0064), Art. 5
      [emphases added].


                                                       31
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 34 of 55

                           instructions of, or under the direction or control of, that State
                           in carrying out the conduct.”175

89.     The majority concluded that the requirements of Article 5 of the ILC Articles on State
Responsibility were not satisfied because EGPC and EGAS were not empowered by Egyptian
law to exercise governmental authority. 176 The majority specifically emphasized that “a
situation falling within Article 5 ‘is to be distinguished from situations where an entity acts
under the direction or control of the State, which [i] [sic] covered by Article 8.”177 As the
majority recognized, under Article 8,“the conduct of a person (not being an organ of the State)
shall be considered an act of a State under international law if the person is in fact acting on
the instructions of, or under the direction or control of, that State in carrying out the
conduct.”178

90.     However, despite having rejected that EGAS’s conduct was attributable to Egypt under
Article 5 of the ILC Articles on State Responsibility, and having instead found that “EGAS did
act on the instructions and under the control and direction of the Respondent, namely its
Ministry of Petroleum, within the meaning of Article 8 of the ILC Articles,”179 the majority
concluded that Respondent’s decision to cut and curtail gas supply to the Damietta Plant was a
sovereign act:

                           “In the Tribunal’s view, as regards both phases, the
                           Respondent’s decisions to cut and curtail gas supply to the
                           Damietta Plant was, by its nature and purpose, a sovereign
                           act by the Respondent under international law. It was also,
                           of course, a political decision by the Respondent in the
                           broadest sense. It was not a decision required by Egyptian
                           law; and it was not a commercial or operational decision
                           originating with EGAS. It was, in fact, a decision against
                           EGAS’ commercial interest, given the higher prices under
                           the SPA and the lower prices for the subsidised Egyptian
                           electricity sector.”180




175
      Draft articles on Responsibility of States for Internationally, Wrongful Acts, with commentaries, Yearbook
      of the International Law Commission (2001), Vol. II, Part 2, p. 31 (Exhibit CL-0064), Art. 8
      [emphasis added].
176
      Award (Exhibit RA-02), ¶ 9.114.
177
      Award (Exhibit RA-02), ¶ 9.114 [emphasis added].
178
      Award (Exhibit RA-02), ¶ 9.116.
179
      Award (Exhibit RA-02), ¶ 9.118.
180
      Award (Exhibit RA-02), ¶ 9.138 [emphasis added].


                                                       32
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 35 of 55

A “political decision by the Respondent in the broadest sense,” is hardly evidence of a specific
instruction by the Respondent that would be required to attribute EGAS’s conduct to Egypt
under Article 8.

91.    In stating the standard under Article 8, the majority clearly stated that “[u]nder Article 8
of the ILC Articles on State Responsibility, the conduct of a person (not being an organ of the
State) shall be considered an act of a State under international law if the person is in fact acting
on the instructions of, or under the direction or control of, that State in carrying out the
conduct.” 181 The majority further made clear that “[i]ts application […] depends upon ‘a
specific factual relationship’ between the person engaging in the conduct and the State.”182
The majority accepts that “[t]he fact that a State initially establishes a corporate entity […] is
not a sufficient basis for the attribution to the State of the subsequent conduct of that entity.”183
However, the majority does not apply these principles in reaching the conclusion that EGAS
acted “on the instructions of and under the control and direction of” Egypt in curtailing gas
supplies to the Damietta Plant.184

92.    The majority likewise fails to cite to any “instruction” or “direction” from Egypt to
EGAS to meet its stated standard. The press reports and testimonies of UFG witnesses cited
in the relevant portions of the Award185 do not evidence a specific instruction or direction by
Egypt, nor does the majority purport to state they do. Instead the majority cites them to bolster
its conclusion that Egypt’s purported decision to cut supply to the Damietta Plant was a
sovereign act, a conclusion from which it does not logically follow that EGAS acted under the
specific instruction, direction or control of Egypt.

93.    The majority thus failed to state reasons for its conclusion that EGAS acted under Egypt’s
specific instructions and that EGAS’s decision to curtail gas supplies to the Damietta Plant was
therefore attributable to Egypt under Article 8 of the ILC Articles on State Responsibility.

94.    The majority’s finding of attribution of EGAS’s conduct to Egypt was, at a minimum,
outcome determinative for the so-called “second phase” which “began with EGAS notice of




181
      Award (Exhibit RA-02), ¶ 9.116 [emphasis added].
182
      Award (Exhibit RA-02), ¶ 9.116 [emphasis added].
183
      Award (Exhibit RA-02), ¶ 9.116 [emphasis added].
184
      Award (Exhibit RA-02), ¶ 9.118.
185
      Award (Exhibit RA-02), ¶¶ 9.132-9.136.


                                                    33
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 36 of 55

force majeure on 24 February 2013.”186 Accordingly, the Award must be annulled in relevant
part for failing to state reasons.

              3.     The Award Failed To State Reasons For Rejecting Many Of Egypt’s
                     Arguments With Regards To Compensation

95.      As the Wena Hotels v. Egypt ad hoc Committee held, the ground for annulment under
Article 52(1)(e) of the Convention is “based on the Tribunal’s duty to identify, and to let the
parties know, the factual and legal premises leading the Tribunal to its decision.” 187 The
majority failed in numerous instances to state reasons for rejecting Egypt’s arguments about
Claimant’s entitlement to compensation, either by wholly ignoring issues that Egypt raised,
stating conclusions with no rationale, or taking internally inconsistent positions. Such failures
warrant, at a minimum, annulment under Article 52(1)(e) of the Convention of the portion of
the Award relating to damages.

96.      Although an arbitral tribunal is generally allowed a measure of discretion in assessing
the specific amount of compensation due to a claimant, that discretion is not unfettered and
does not absolve the tribunal of the need to provide a rationale that addresses the parties’
contentions and explains why it endorses or rejects each party’s arguments. The Tidewater v.
Venezuela ad hoc Committee explained in this regard that “[t]he Tribunal is entitled to use its
discretion and may estimate the correct compensation as long as it explains the process leading
to the estimation.”188 Similarly, the ad hoc Committee in Rumeli v. Kazakhstan confirmed that
“[i]t is highly desirable that tribunals should minimize to the greatest extent possible the
element of estimation in their quantification of damages and maximise the specifics of the
ratiocination explaining how the ultimate figure was arrived at.”189

97.      Egypt sets forth below several instances of the majority’s failure to provide reasons on
decisive arguments that would have had a material impact on the scope or amount of
compensation awarded. These include (i) the impact of the SPA on Claimant’s entitlement to




186
      Award (Exhibit RA-02), ¶ 9.131.
187
      Wena Hotels Limited v. Arab Republic of Egypt, ICSID Case No. ARB/98/4, Decision on the Application by
      the Arab Republic of Egypt for Annulment (Feb. 5, 2002) (Exhibit RLA-05), ¶ 79.
188
      Tidewater Investment SRL and Tidewater Caribe, C.A. v. The Bolivarian Republic of Venezuela, ICSID Case
      No. ARB/10/5, Decision on Annulment (Dec. 27, 2016) (Exhibit RLA-09), ¶ 192.
189
      Rumeli Telekom A.S. and Telsim Mobil Telekomunikasyon Hizmetleri A.S. v, Republic of Kazakhstan, ICSID
      Case No. ARB/05/16, Decision on Annulment (Mar. 25, 2010) (Exhibit RLA-17), ¶ 178.


                                                     34
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 37 of 55

compensation, (ii) the reliability of UFG’s expert calculations, and (iii) Claimant’s failure to
mitigate.

                      a)     Effect Of The SPA On Claimant’s Entitlement To Compensation

98.      The majority held that “compensation for the Respondent’s international wrong under
the Treaty cannot exceed the Seller’s obligations under the SPA.”190 This holding is central to
the majority’s compensation considerations because it defines both the outer bounds of any
possible compensation and the nature of that compensation. But the majority failed to apply
this holding consistently or to explain its reasoning for rejecting several of Egypt’s arguments
about the meaning and impact of the SPA’s terms.

99.      First, the majority agreed with Egypt that the SPA precluded recovery for lost profits,
but it applied that holding inconsistently and failed to state reasons for doing so. 191 The
majority correctly denied recovery for one category of Claimant’s alleged damages, “lost
dividends” from a subsidiary, because they constituted lost profits. 192 But the majority
inconsistently granted Claimant more than two billion dollars without even addressing Egypt’s
argument that this amount also constitutes lost profits and must be excluded for that reason.
Specifically, the majority awarded US$ 2,013,291,000 under UFG’s “third alternative case on
compensation,” described this two billion dollar claim as comprising “Claimant’s ‘Lost Cash
Flows,’”193 asserted that this amount “excludes any ‘loss of profits,’” and stated that “Claimant
was correct in not here claiming ‘loss of profits’ (as the Respondent contended).”194 Egypt
had argued that what Claimant depicted as “lost cash flows” amounted to “loss of profits” under
the SPA because it reflects nothing more than the increased profits that UFG allegedly would
have enjoyed if it had bought gas at lower prices under the SPA. Indeed, Claimant’s own
submissions equated such “lost cash flows” with “lost profits.”195 Nevertheless, the majority
failed to state any reason for rejecting Egypt’s arguments about the nature of these amounts, or


190
      Award (Exhibit RA-02), ¶ 10.107. See also Award (Exhibit RA-02), ¶ 10.105 (Egypt’s undertaking to UFG
      limited “the compensation that might be owed following an international wrong under the Treaty to the
      compensation under the SPA as regards Article 4(1) of the Treaty” and “[i]t would [sic] an odd result if, in
      such circumstances, the Respondent assumed a greater liability to pay compensation under the Treaty than
      the maximum liability assumed by [EGAS] under the SPA.”).
191
      Award (Exhibit RA-02), ¶¶ 10.111, 10.113.
192
      Award (Exhibit RA-02), ¶ 10.113.
193
      Award (Exhibit RA-02), ¶ 10.12.
194
      Award (Exhibit RA-02), ¶ 10.111.
195
      Tr. Day 2, pp. 333-336; Respondent’s Opening Presentation, Vol. V, slides 11-13; Claimant’s Reply on the
      Merits, ¶ 452 (“Lost Cash Flows (i.e., Lost Profits) = Revenue – Costs”).


                                                        35
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 38 of 55

how it reached the conclusion that the “lost cash flows” were not “loss of profits” in the face
of Claimant’s own statements otherwise.196 This lack of rationale means that the entire grant
of US$ 2 billion must be annulled.

100.     Second, it was common ground that the SPA contains a provision that limits UFG’s
maximum compensation for non-delivery to no more than 90% of the contract price for non-
delivered gas. Specifically, Section 8.1 of the SPA provides:

                           “Section 8.1. Failure to supply NG. If Seller, for reasons
                           other than Force Majeure or Buyer’s failure to take, fails to
                           deliver at the Delivery Point a quantity of NG nominated by
                           Buyer according to this Agreement, Seller shall be liable to
                           Buyer for any damages, costs and/or expenses (to the extent
                           permissible under Egyptian laws, but excluding
                           consequential damages and loss of profits) arising from
                           Seller’s failure to supply, including (i) third party’s claims
                           and penalties against Buyer, (ii) costs, extra-costs, damages
                           and expenses caused to the Complex arising from Seller’s
                           failure to supply, including operation and maintenance costs
                           (expressed in USD per MMBTU), and (iii) capital
                           investment costs (expressed in USD per MMBTU).

                           Seller’s liability vis-a-vis Buyer as a result of this
                           Section 8.1 shall not exceed an amount equivalent to ninety
                           per cent (90%) of the Price applicable to the NG not
                           delivered by Seller.”197

101.     However, the parties submitted competing arguments and calculations for the impact
of this provision.198 Under Claimant’s calculation, the limitation had no impact. 199 Under
Egypt’s approach, however, the limitation would have meant a reduction of the amount claimed
by more than US$ 500 million.200 The Award does not mention Egypt’s calculation, which
was submitted without objection at the hearing on the merits.201

102.     Instead, the Award concludes vaguely and without explanation or reasoning that “[t]he
cap on damages as to 90% of undelivered gas provided by Article 8.1[2] of the SPA is not


196
      The Dissenting Opinion recognizes that “the Egyptian non-supply is a matter only of reduced profits,”
      Dissenting Opinion (Exhibit RA-03), ¶ 51.
197
      Natural Gas Sale and Purchase Agreement (Aug. 1, 2000) (Exhibit C-0002), Section 8.1.
198
      See Award (Exhibit RA-02), ¶ 10.43.
199
      See Award (Exhibit RA-02), ¶¶ 10.43, 10.109.
200
      Tr. Day 6, 1579:18-1581:17; BDO Supplemental Appendix to the presentation to the Tribunal of Gervase
      MacGregor of BDO LLP (Mar. 11, 2017) (“Reduction in claim” of USD 567,148,565.93), p. 7.
201
      Tr. Day 6, 1578:21-1579:1.


                                                     36
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 39 of 55

relevant to the Claimant’s claims made by reference to Article 8.1[1]. Mr Kaczmarek and
Mr Sequeira calculated the US$ value of this cap as US$ 3.04 billion, an amount in excess of
the Claimant’s total claims.”202 This holding may be read two ways, neither of which properly
states reasons.

103.     First, because the observation about UFG’s expert’s calculation immediately follows
the statement that the 90% cap is “irrelevant,” the majority might have meant that this
calculation was the justification for its conclusion. But that is not a reason. It is merely a
restatement of Claimant’s position, and it does not provide any rationale for why the majority
concluded that Claimant’s calculation is correct or why Egypt’s interpretation and calculation
were incorrect. The majority entirely failed to engage with Egypt’s submission on this point.
In light of the majority’s lack of reasoning, the Dissenting Opinion observes that Egypt’s
approach “more accurately tracks the actual costs suffered due to gas not delivered […].”203

104.     Second, the holding might be read to suggest that the majority believed that the first
and second sentences of Section 8.1 of the SPA have nothing to do with one another, so that
because UFG asserted claims “by reference to” the first sentence (“8.1[1]”), the limitation in
the second sentence (“8.1[2]”) cannot apply.204 If that were the majority’s holding, it would
dictate annulment because (i) it amounts to willfully ignoring evidence, the plain language of
the second sentence, which applies broadly to “this Section 8.1,”205 and the fact that there is
nothing suggesting that the 90% cap could apply to other than the categories of liability in the
first sentence, and (ii) it would be another newly created theory by the majority because neither
UFG nor Egypt ever asserted that the 90% cap was not relevant to any category of damages
simply because they were related to the first sentence of Section 8.1.206




202
      Award (Exhibit RA-02), ¶ 10.109.
203
      Dissenting Opinion (Exhibit RA-03), ¶ 55.
204
      It is telling that the majority did not include the text of the second sentence in its discussion at
      paragraphs 10.108 and 10.109 of the Award, giving the impression that the second sentence is intrinsically
      separable from the first. Likewise, where the Tribunal repeated several passages from the SPA earlier in the
      Award (Exhibit RA-02), ¶ 3.11, it artificially added bracketed numbers (“[1]” and “[2]”) before the
      component sentences as if those sentences were separate subparts in the original. Neither party presented
      Section 8.1 this way in its memorials, and the original document has no such sub-numbering of the sentences.
      See Natural Gas Sale and Purchase Agreement (Aug. 1, 2000) (Exhibit C-0002), Section 8.1.
205
      Natural Gas Sale and Purchase Agreement (Aug. 1, 2000) (Exhibit C-0002) [emphasis added].
206
      UFG specifically argued the opposite, i.e., assuming the cap applied at all, “the actual dollar value of the
      limitation imposed by Section 8.1 depends on the total price of the feed gas that UFG did not receive at the
      Damietta Plant.” Claimant’s Reply Memorial on the Merits, ¶ 427.


                                                        37
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 40 of 55

105.          Similarly, in Venezuela Holdings v. Venezuela, the ad hoc Committee noted the
tribunal’s lack of reasoning with regard to the applicability of the price cap to the assessment
of the amount of compensation. The ad hoc Committee addressed Venezuela’s challenge to
the tribunal’s failure to give effect, in its assessment of the amount of compensation due to the
Claimant, to a contractual price cap similar to that in Section 8.1 of the SPA. The Committee
observed that “at no stage does the Tribunal give any consideration to what relevance the
limitations on the investors’ rights embodied in the Price Cap might actually have to the
application of the mandatory criteria laid down in the BIT for compensation.” 207 The
Committee thus held:

                  “Those parts of the Award that purport to set aside altogether the
                  potential relevance, for the purposes of applying the provisions of the
                  BIT, of the compensation provisions forming part of the Mobil Parties’
                  investment in the Cerro Negro Project are unsupported by analysis and
                  based on contradictory reasoning, and thus fail to state the reasons on
                  which they are based.”208

106.     Equally here the majority’s lack of analysis when concluding that the price cap is “not
relevant” amounts to a failure to state reasons.

107.     Finally, the majority also failed to give any reasoning as to how its holding that
Claimant’s compensation may not exceed EGAS’s liability under the SPA is to be reconciled
with the fact that the EGAS’s liability under the SPA remains to be determined by a CRCICA
tribunal established under the SPA.209 Nothing in the majority’s reasoning or its award of
compensation addresses how the Award could be made compatible with a potential finding by
that tribunal that EGAS is liable for any amount less than what the majority awarded here. This
unresolved conflict is heightened by the Tribunal’s inconsistent position on the effect of the
SPA’s force majeure provisions. Despite holding in the context of its compensation analysis
that Egypt’s liability to compensate UFG cannot exceed EGAS’s liability under the SPA, the
majority held elsewhere that Egypt “is not entitled to relief from liability under the FET
standard in Article 4(1) of the Treaty based upon the proviso regarding force majeure
subsumed by the letter dated 5 August 2000 from the Ministry of Petroleum.” 210 This


207
      Venezuela Holdings B.V. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/07/27, Decision on
      Annulment (Mar. 9, 2017) (Exhibit RLA-18), ¶ 184.
208
      Venezuela Holdings B.V. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/07/27, Decision on
      Annulment (Mar. 9, 2017) (Exhibit RLA-18), ¶ 188.
209
      See Award (Exhibit RA-02), ¶ 6.9.
210
      Award (Exhibit RA-02), ¶ 9.144.


                                                   38
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 41 of 55

inconsistency in its own holdings invites an inconsistency in results between this proceeding
and the pending CRCICA Arbitration No. 899/2013 that will consider the actual extent of
EGAS’s liability under the SPA, including its force majeure provisions.211

108.      The Tribunal’s failure to state reasons on Claimant’s entitlement to compensation
warrants annulment of the entire award of compensation.

                      b)      The Reliability Of UFG’s Expert Submissions

109.      In describing Egypt’s arguments, the majority acknowledged that Egypt had challenged
the reliability and suitability of Claimant’s use of simple spreadsheets without underlying
documentary support as well as the numerous flaws and errors in Claimant’s expert’s
calculations.212 The majority then chose not to address any of these arguments, much less state
reasons for rejecting them, in addition to improperly denying Egypt the ability to confront the
evidence. 213 This failure to state reasons also warrants annulment of the entire award of
compensation.

                      c)      Claimant’s Failure To Mitigate

110.      The majority provided contradictory reasoning and ignored evidence in concluding that
it would not reduce the compensation award for Claimant’s failure to take reasonable steps to
mitigate its alleged damages.




211
      Relatedly, the majority created a risk of double compensation for the same non-deliveries of gas under the
      SPA, and the Tribunal failed to address Egypt’s arguments about this risk. In denying Egypt’s request for a
      stay, the Tribunal stated cryptically that it “has taken steps in this Award, in accordance with the Claimant’s
      own stated unequivocal position, to ensure that this [double-recovery] will not happen.” Award
      (Exhibit RA-02), ¶ 11.33. But it gave no explanation of what “steps in this Award” could possibly prevent
      the Claimant from obtaining double recovery, and it made no finding to that effect in the operative part of
      the Award. For example, the majority did not build in a provision for the compensation here to be reduced
      by any amount awarded in the related proceedings. The Tribunal likewise provided no explanation of its
      reference to an “unequivocal position” from Claimant in this respect. At best, the Award cites an assertion
      by Claimant that it would amend its claim in this proceeding if it were awarded in the related CRCICA
      arbitration “damages […] that overlap with damages sought but not yet determined in this [ICSID]
      arbitration.” Claimant’s Rejoinder Memorial on Jurisdiction and Admissibility, ¶ 205 (cited in Award
      (Exhibit RA-02), ¶ 11.25). Claimant cannot now amend its claim in this proceeding, so that position is moot.
      Elsewhere, the majority cites an argument by Claimant that EGAS (not Respondent) “may seek an offset” in
      the CRCICA arbitration to account for an award in this ICSID arbitration. Award (Exhibit RA-02), ¶ 10.13.
      Claimant may well oppose any such request for an offset, and indeed Claimant has not amended its claims
      in the CRCICA arbitration to account for the majority’s compensation award here. In any event, it is apparent
      that the Award contains no “steps” to avoid double recovery, in contradiction with the Tribunal’s own stated
      reasoning.
212
      Award (Exhibit RA-02), ¶¶ 10.75-10.77.
213
      See supra, Section III.A.2.


                                                         39
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 42 of 55

111.     First, the majority stated that if Claimant had timely invoked its rights under force
majeure provisions of downstream contracts in light of the grave situation in Egypt, this “would
have effectively closed down most, if not all, of the Claimant’s business.”214 The majority cites
no evidence or even representations from Claimant for this proposition. The evidence in the
record demonstrated the opposite, as shown by Egypt and observed in the Dissenting
Opinion, 215 and the majority offered no reasoning to reconcile its conclusions with the
evidence. Related to this, Egypt showed that, far from being on the verge of shutting down,
Claimant continued to earn profits and never engaged in loss-making transactions. Although
the majority noted this argument in its summary of Respondent’s positions,216 the majority
wholly failed to address it and provided no reasons for why it was wrong or how the majority’s
conclusions are consistent with those facts.

112.     Second, the majority wholly ignored Egypt’s demonstration that Claimant had an ample
supply of lower-cost gas that it could have used to mitigate its damages but voluntarily chose
not to use. Rather than using comparatively inexpensive gas that it already had to meet the
downstream obligations that were the alleged cause of its damages, Claimant chose to buy on
the comparatively expensive international spot market, thereby driving its damages up.217 The
majority failed to address this entire argument and evidence in any detail, even though the
Dissenting Opinion correctly observed that “[b]y the uncontested calculation by Respondent’s
expert, this would have reduced [Claimant’s] damages to at most US$ 241 million.”218 There
can be no justification for the majority’s ignoring an argument that would have reduced
compensation by close to 90%.

113.     Finally, the majority brushed aside a number of further arguments by Egypt that showed
that Claimant had not taken reasonable steps to mitigate its purported injury. Among these
were arguments that UFG did not take any affirmative steps to reduce downstream obligations
but rather that the general downward trend in the Spanish gas market had led to reduced
demand219 and that in fact UFG did not turn away a single customer by way of “mitigation.”220


214
      Award (Exhibit RA-02), ¶ 10.127.
215
      Dissenting Opinion (Exhibit RA-02), ¶ 56.
216
      Award (Exhibit RA-02), ¶ 10.81.
217
      Tr. Day 2, 347:22-349:14.
218
      Dissenting Opinion (Exhibit RA-03), ¶ 58.
219
      Tr. Day 2, 346:17-347:1.
220
      Tr. Day 2, 347:8-21.


                                                  40
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 43 of 55

Instead of contending with these arguments and explaining any reason against them, the
majority offered the hollow mantra that “[t]he Tribunal has considered the other matters raised
by the Respondent” and “rejects them all.”221 That mantra is insufficient to state reasons as
required by Article 52(1)(e) of the Convention.

114.     In sum, the majority’s treatment of the compensation analysis in the Award is riddled
with holes and contradictions that require annulment. The amount awarded by the majority to
Claimant is the largest ever awarded in an ICSID arbitration, and the majority’s numerous,
egregious failures to address Egypt’s arguments, to explain its reasoning, to maintain
consistency, and to consider all of the evidence cannot be allowed to stand.

        C.    The Tribunal Manifestly Exceeded Its Powers

115. Ad hoc committees have held that an excess of powers exists where “a tribunal: (i) went
beyond the scope of the parties’ arbitration agreement; (ii) decided points that had not been
submitted to it; or (iii) failed to apply the law agreed by the parties.”222 An excess of powers
is manifest where it is “both obvious and serious.” 223 As the Malicorp v. Egypt ad hoc
Committee explained, “these two terms are [not] inconsistent to the extent that what has serious
and substantial implications is also clear and obvious.”224

116. Here, the majority manifestly exceeded its powers when it (i) assumed jurisdiction over
UFG’s claims although its investment was procured through corrupt or other unlawful means,
(ii) failed to apply Article 8 of the ILC Articles on State Responsibility in its attribution
analysis, and (iii) failed to apply the law on damages by reading out the cap on damages
included in the SPA.




221
      Award (Exhibit RA-02), ¶ 10.132.
222
      See, e.g., Standard Chartered Bank (Hong Kong) Limited v. Tanzania Electric Supply Company Limited
      (TANESCO), ICSID Case No. ARB/10/20, Decision on the Application for Annulment (Aug. 22, 2018)
      (Exhibit RLA-02), ¶ 184; Tulip Real Estate and Development Netherlands B.V. v. Republic of Turkey,
      ICSID Case No. ARB/11/28, Decision on Annulment (Dec. 30, 2015) (Exhibit RLA-13), ¶ 55.
223
      See, e.g., Malicorp Limited v. Arab Republic of Egypt, ICSID Case No. ARB/08/18, Decision on the
      Application for Annulment of Malicorp Limited (July 3, 2013) (Exhibit RLA-07), ¶ 56; Hussein Nuaman
      Soufraki v. The United Arab Emirates, ICSID Case No. ARB/02/7, Decision of the ad hoc Committee on the
      Application for Annulment of Mr Soufraki (June 5, 2007) (Exhibit RLA-19), ¶ 40.
224
      Malicorp Limited v. Arab Republic of Egypt, ICSID Case No. ARB/08/18, Decision on the Application for
      Annulment of Malicorp Limited (July 3, 2013) (Exhibit RLA-07), ¶ 56.


                                                     41
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 44 of 55

              1.     The Tribunal Assumed Jurisdiction Over UFG’s Claims Despite The
                     Investment Having Been Obtained By Corrupt Or Other Unlawful Means

117. As the Caratube v. Kazakhstan ad hoc Committee explained, “the power of any arbitral
tribunal derives from the authority vested upon it through the consent of the parties; if
arbitrators address disputes not included in the powers granted, or decide issues not subject
to their jurisdiction or not capable of being solved by arbitration, their decision cannot stand
and must be set aside.”225 The ad hoc Committee in Venezuela Holdings v. Venezuela, in turn,
accepted that “matters of jurisdiction may call for a more rigorous approach than other
grounds for annulment, simply because a tribunal ought not to be allowed to exercise a judicial
power it does not have (or vice versa).”226

118. As set forth above in Section III.A.1, the SPA was obtained through corrupt or other
unlawful means, in violation of international public policy and the legality requirement of the
Spain-Egypt BIT. Article 1(2) of the Spain-Egypt BIT defines an “investment” as “any kind of
assets […] acquired under the law of the host country of the investment and in particular,
although not exclusively […] rights to engage in economic and commercial activities
authorized by law or by virtue of a contract, particularly those rights to search for, cultivate,
extract or exploit natural resources, in accordance with existing laws and regulations.”227
Article 3(1) of the Spain-Egypt BIT further provides that “[e]ach Party shall protect in its
territory the investments made in accordance with its laws and regulations.”228

119. A tribunal constituted under the Spain-Egypt BIT therefore lacks jurisdiction over claims
based on an investment made in violation of Egyptian law, including an investment procured
through corrupt or other unlawful means. The majority itself recognized that “an investment
made corruptly by a Spanish investor under the laws of Egypt does not qualify for protection
under the Treaty,”229 and that “a party’s corrupt acts in procuring a contract in Egypt, such as


225
      Caratube International Oil Company LLP v. Republic of Kazakhstan, ICSID Case No. ARB/08/12, Decision
      on the Annulment Application of Caratube International Oil Company LLP (Feb. 21, 2014)
      (Exhibit RLA-16), ¶ 74. See also Ioan Micula, Viorel Micula and Others v. Romania, ICSID Case
      No. ARB/05/20, Decision on Annulment (Feb. 26, 2016) (Exhibit RLA-20), ¶ 126; Occidental Petroleum
      Corporation, Occidental Exploration and Production Company v. The Republic of Ecuador, ICSID Case
      No. ARB/06/11, Decision on Annulment (Nov. 2, 2015) (Exhibit RLA-15), ¶ 50; Sociedad Anónima
      Eduardo Vieira v. Republic of Chile, ICSID Case No. ARB/04/7, Decision of the ad hoc Committee on the
      Application for Annulment of Sociedad Anónima Eduardo Vieira (Dec. 10, 2010) (Exhibit RLA-21), ¶ 252.
226
      Venezuela Holdings, B.V., et al. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/07/27, Decision
      on Annulment (Mar. 9, 2017) (Exhibit RLA-18), ¶ 110.
227
      Spain-Egypt BIT (1992) (Exhibit C-0001), Art. 1(2) [emphases added].
228
      Spain-Egypt BIT (1992) (Exhibit C-0001) [emphasis added].
229
      Award (Exhibit RA-02), ¶ 7.46.


                                                      42
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 45 of 55

the SPA with EGPC, are criminal offences under Egyptian law.” 230 The majority then
concluded that “proven corruption by the Claimant in procuring the SPA would be fatal to the
Claimant’s claims derived from the SPA in this arbitration, as regards jurisdiction,
admissibility and the merits.”231

120. The majority’s excess of power was also manifest, that is readily apparent and serious,
through the majority’s egregious disregard of the red flags tainting the investment with
corruption and Claimant’s failure to provide a plausible explanation of the red flags.232

121. Corruption is widely recognized as being contrary to international public policy. 233
Recognizing the difficulty of proving corruption allegations, arbitral tribunals have held that
“red flags can play an important supporting role in the assessment of guilt,” and that “red flags
[are] useful in triggering an awareness that a transaction does not conform with the
characteristics usually found in comparable transactions.”234 The Metal-Tech v. Uzbekistan
tribunal, which declined jurisdiction based on corruption, relied on the following red flags:

                     “[T]he total payments made by the [investor] to the Consultants exceeded its
                      initial cash contribution to the venture and amounted to nearly 20% of the
                      entire project cost. The proportion – or rather the disproportion – is
                      striking.”235

                     “The appearance created by the high level of the payments is not dispelled
                      by the reasons which the Claimant puts forward to explain these amounts.”236

                     “The Claimant’s explanation that the Consultants were lobbyists and
                      lobbyists do not work for Uzbek minimum wage is unhelpful. It was not
                      disputed that Uzbek law does not recognize the concept of a lobbyist. More


230
      Award (Exhibit RA-02), ¶ 7.47.
231
      Award (Exhibit RA-02), ¶ 7.48.
232
      See supra, Section III.B.I.
233
      Niko Resources (Bangladesh) Ltd. v. People’s Republic of Bangladesh et al., ICSID Case No. ARB/10/11
      and ICSID Case No. ARB/10/18, Decision on Jurisdiction (Aug. 19, 2013) (Exhibit CL-0128), ¶ 434;
      Churchill Mining PLC and Planet Mining Pty Ltd v. Republic of Indonesia, ICSID Case No. ARB/12/14 and
      ICSID Case No. ARB/12/40, Award (Dec. 6, 2016) (Exhibit RLA-22), ¶ 493; World Duty Free Company
      Limited v. The Republic of Kenya, ICSID Case No. ARB/00/7, Award (Oct 4, 2006) (Exhibit RL-0020),
      ¶ 157.
234
      Vladislav Kim and others v. Republic of Uzbekistan, ICSID Case No. ARB/13/6, Decision on Jurisdiction
      (Mar. 8, 2017) (Exhibit RLA-23), ¶¶ 548-549; Metal-Tech Ltd. v. The Republic of Uzbekistan, ICSID Case
      No. ARB/10/3, Award (Oct. 4, 2013) (Exhibit RL-0002), ¶ 293.
235
      Metal-Tech Ltd. v. The Republic of Uzbekistan, ICSID Case No. ARB/10/3, Award (Oct. 4, 2013)
      (Exhibit RL-0002), ¶ 199.
236
      Metal-Tech Ltd. v. The Republic of Uzbekistan, ICSID Case No. ARB/10/3, Award (Oct. 4, 2013)
      (Exhibit RL-0002), ¶ 201.


                                                     43
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 46 of 55

                     important, none of the Consultants was qualified to render lobbying
                     services.”237

                    “[I]f the Consultants had engaged in lawful lobbying, they would have
                     rendered their services in a transparent manner – not under consulting
                     contracts shrouded in secrecy.”238

                    “While the Consultants lacked obvious qualifications to advise the Claimant
                     about the molybdenum industry, two of them had significant connections
                     with Uzbek Government officials responsible for the approval, establishment
                     and operation of the Claimant’s investment.”239

122. In the present case, the majority found the following red flags:

                    “From the evidence before this Tribunal, it does not appear that Mr El Komy
                     provided any funding net of what he received, or was due to receive, from
                     the Claimant under the JVA and its related agreements. The U$ 10 million
                     success fee alone dwarfed the U$ 2.87 million he paid in as capital (quite
                     apart from the U$ 4.01 million loaned by the Claimant for this purpose).”240
                     The majority thus concluded that “the Claimant’s choice of Mr El Komy as
                     a local partner for the Damietta Project cannot be explained on the basis that
                     Mr El Komy (with EATCO) was a net source of capital for the project.”241

                    “As to the expertise of Mr El Komy and EATCO, neither appear to have
                     brought any particular specialist expertise to the project. Mr El Komy was
                     trained as a geological engineer; but it is undisputed that he had no personal
                     expertise or experience in the LNG industry. It is also far from clear that he
                     had had any extensive business experience in the petroleum industry more
                     widely in regard to major projects.”242

                    “Mr El Komy’s relevant experience was limited and recent. […] The
                     Tribunal concludes the [sic] Mr El Komy’s professional expertise (with
                     EATCO) cannot explain the Claimant’s choice of Mr El Komy as a local
                     partner for the Damietta project.”243

                    “The Tribunal infers that the Project was conceived by Unión Fenosa in 1999,
                     before Mr El Komy became involved with the Claimant in early 2000. He
                     did not bring the project to the Claimant. The Tribunal also infers that the



237
      Metal-Tech Ltd. v. The Republic of Uzbekistan, ICSID Case No. ARB/10/3, Award (Oct. 4, 2013)
      (Exhibit RL-0002), ¶ 201.
238
      Metal-Tech Ltd. v. The Republic of Uzbekistan, ICSID Case No. ARB/10/3, Award (Oct. 4, 2013)
      (Exhibit RL-0002), ¶ 202.
239
      Metal-Tech Ltd. v. The Republic of Uzbekistan, ICSID Case No. ARB/10/3, Award (Oct. 4, 2013)
      (Exhibit RL-0002), ¶ 225.
240
      Award (Exhibit RA-02), ¶ 7.93 [emphasis added].
241
      Award (Exhibit RA-02), ¶ 7.94.
242
      Award (Exhibit RA-02), ¶ 7.95 [emphasis added].
243
      Award (Exhibit RA-02), ¶¶ 7.99, 7.100 [emphasis added].


                                                     44
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 47 of 55

                     project had been the subject of previous development on the Claimant’s
                     behalf by other, qualified persons.”244

                    “[T]he Tribunal does not accept that there was no ‘influence.’ It concludes
                     that there was influence exercised by Mr El Komy over senior decision-
                     makers at the Ministry of Petroleum and EGPC over the SPA.”245

123. Despite such clear red flags and despite Claimant’s inability to provide a plausible
explanation of why it allegedly chose Mr. El Komy and paid him an inordinate compensation,
the majority in manifest excess of its powers assumed jurisdiction over the dispute, in violation
of international public policy and of the terms of the Spain-Egypt BIT. In fact, rather than
decline jurisdiction, the majority upheld jurisdiction on a theory that Mr. El Komy was a highly
paid lobbyist notwithstanding that Egyptian law criminalizes paid lobbyist services, as set forth
at paragraphs 55 and 71 above.

124. The majority’s patent disregard of the evidence put forward to corroborate the nature of
Mr. El Komy’s involvement in the Damietta Plant Project, its failure to draw the appropriate
conclusions from the existence of several red flags, and its manifest disregard of Egyptian law
constitute egregious errors of fact or law that give rise to a ground for annulment of the Award
under Article 52(1)(b) of the Convention.246

125. By assuming jurisdiction over the Claimant’s blatantly illegal investment, the majority
manifestly exceeded its powers and the award must consequently be annulled pursuant to
Article 52(1)(b) of the Convention.

              2.     The Tribunal Failed To Apply The Proper Law In Its Attribution Analysis

126. Ad hoc committees have consistently held that a tribunal’s failure to apply the proper law
constitutes a manifest excess of powers. The Soufraki v. United Arab Emirates ad hoc
Committee, for example, confirmed that “[i]t is widely recognized in ICSID jurisprudence that
failure to apply the applicable law constitutes an excess of power. The relevant provisions of
the applicable law are constitutive elements of the Parties’ agreement to arbitrate and
constitute part of the definition of the tribunal’s mandate.”247


244
      Award (Exhibit RA-02), ¶ 7.107 [emphases added].
245
      Award (Exhibit RA-02), ¶ 7.109 [emphasis added].
246
      See Caratube International Oil Company LLP v. Republic of Kazakhstan, ICSID Case No. ARB/08/12,
      Decision on the Annulment Application of Caratube International Oil Company LLP (Feb. 21, 2014)
      (Exhibit RLA-16), ¶ 72.
247
      Hussein Nuaman Soufraki v. The United Arab Emirates, ICSID Case No. ARB/02/7, Decision of the ad hoc
      Committee on the Application for Annulment of Mr Soufraki (June 5, 2007) (Exhibit RLA-19), ¶ 45.

                                                    45
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 48 of 55

127. The Tidewater v. Venezuela ad hoc Committee further “subscribe[d] to what it
recognizes as jurisprudence constante, namely that both the non-application of the proper law
and the application of a law that is not proper must be considered as such excess of powers.”248
It is indeed well-established that “[m]isinterpretation or misapplication of the proper law may,
in particular cases, be so gross or egregious as substantially to amount to failure to apply the
proper law.”249

128. The majority manifestly exceeded its powers when it egregiously misapplied
international law in its attribution analysis. Article 42(1) of the Convention requires an ICSID
tribunal to “decide a dispute in accordance with such rules of law as may be agreed by the
parties.” Article 11(3) of the Spain-Egypt BIT requires an ICSID tribunal constituted under
the BIT to apply, inter alia, “the rules and the universally accepted principles of international
law.”250

129. Therefore, the customary international law rules codified in the ILC Articles on State
Responsibility constitute the proper law agreed by the parties when it comes to attribution. As
the majority stated, the ILC Articles on State Responsibility “are generally accepted as
authoritatively reflecting the principles of customary international law as they relate to
attribution.”251

130. The majority’s egregious misapplication of the customary international law rules
reflected in the ILC Articles on State Responsibility constitutes a serious departure from the
proper law agreed by the parties, and entails a manifest excess of power under Article 52(1)(b)
of the Convention, which warrants the annulment of the relevant portion of the Award.




      See also Tidewater Investment SRL and Tidewater Caribe, C.A. v. Bolivarian Republic of Venezuela, ICSID
      Case No. ARB/10/5, Decision on Annulment (Dec. 27, 2016) (Exhibit RLA-09), ¶ 126; Ioan Micula, Viorel
      Micula and Others v. Romania, ICSID Case No. ARB/05/20, Decision on Annulment (Feb. 26, 2016)
      (Exhibit RLA-20), ¶ 127.
248
      Tidewater Investment SRL and Tidewater Caribe, C.A. v. The Bolivarian Republic of Venezuela, ICSID Case
      No. ARB/10/5, Decision on Annulment (Dec. 27, 2016) (Exhibit RLA-09), ¶ 126.
249
      Hussein Nuaman Soufraki v. The United Arab Emirates, ICSID Case No. ARB/02/7, Decision of the ad hoc
      Committee on the Application for Annulment of Mr Soufraki (June 5, 2007) (Exhibit RLA-15), ¶ 86.
      See also Caratube International Oil Company LLP v. Republic of Kazakhstan, ICSID Case No. ARB/08/12,
      Decision on the Annulment Application of Caratube International Oil Company LLP (Feb. 21, 2014)
      (Exhibit RLA-16), ¶ 81; Mr. Tza Yap Shum v. Republic of Peru, ICSID Case No. ARB/07/6, Decision on
      Annulment (Feb. 12, 2015) (Exhibit RLA-24), ¶ 162; Adem Dogan v. Turkmenistan, ICSID Case
      No. ARB/09/9, Decision on Annulment (Jan. 15, 2016) (Exhibit RLA-25), ¶ 108.
250
      Spain-Egypt BIT (Exhibit C-0001), Art. 11(3).
251
      Award (Exhibit RA-02), ¶ 9.90.


                                                      46
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 49 of 55

131. As set forth at paragraph 29 above, the majority concluded that EGAS acted on the
instructions of and under the control and direction of Egypt, within the meaning of Article 8
of the ILC Articles.252

132. Pursuant to Article 8 of the ILC Articles on State Responsibility, the conduct of a person
shall be considered an act of the State under international law when the person is in fact acting
on the instructions of, or under the direction or control of, that State in carrying out the unlawful
conduct. The ILC’s Commentary emphasizes that “[s]uch conduct will be attributable to the
State only if it directed or controlled the specific operation and the conduct complained of was
an integral part of that operation.”253

133. Arbitral tribunals have confirmed that in order to establish that the conduct of an entity
with legal personality separate from the State is attributable to the State pursuant to Article 8
of the ILC Articles, a party must satisfy a very demanding test. As the Jan de Nul v. Egypt
tribunal confirms, “[i]nternational jurisprudence is very demanding in order to attribute the
act of a person or entity to a State, as it requires both a general control of the State over the
person or entity and a specific control of the State over the act the attribution of which is at
stake; this is known as the ‘effective control’ test.”254

134. The Tribunal egregiously misapplied this two-prong test and instead, as explained above,
justified its conclusion that EGAS’s failure to supply gas was to be attributed to Egypt
principally because “the Respondent’s decisions to cut and curtail gas supply to the Damietta
Plant was, by its nature and purpose, a sovereign act by the Respondent under international
law.”255 However, that Egypt’s purported decision to cut and curtail gas supply to the Damietta
Plant was a sovereign act in no way establishes that Egypt specifically directed or instructed
EGAS to curtail gas supplies to the Damietta Plant. As the Hamester v. Ghana tribunal
explains:

                           “[F]or all the acts complained of, in case they are not
                           attributable to the State under Article 5, the Tribunal must
                           also determine whether they are attributable under Article 8,

252
      Award (Exhibit RA-02), ¶ 9.118.
253
      Draft Articles on Responsibility of States for Internationally, Wrongful Acts, with Commentaries, Yearbook
      of the International Law Commission (2001), Vol. II, Part 2, p. 47 (Exhibit CL-0064) Art. 8,
      Comment 3[emphasis added].
254
      Jan de Nul N.V., Dredging International N.V. v. Arab Republic of Egypt, ICSID Case No. ARB/04/13, Award
      (Nov. 6, 2008) (Exhibit CL-0022), ¶ 173.
255
      Award (Exhibit RA-02), ¶ 9.138.


                                                       47
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 50 of 55

                            the attribution or non-attribution under Article 8 being
                            independent of the status of Cocobod [the Ghana Cocoa
                            Board], and dependent only on whether the acts were
                            performed ‘on the instructions of, or under the direction or
                            control’ of that State. Such acts could therefore be
                            attributable not because they are the result of the use of
                            governmental power, but because they are under the direct
                            command or effective control of the State.”256

135. As set forth at paragraph 89 above, the majority itself recognized that “a situation falling
within Article 5 ‘is to be distinguished from situations where an entity acts under the direction
or control of the State, which [i] [sic] covered by Article 8.’”257 A “sovereign” or “political”
decision by Egypt to cut and curtail gas to the Damietta Plant is no substitute to a showing of
specific instructions from a State organ to EGAS to curtail and stop gas deliveries to the
Damietta Plant.

136. The majority’s egregious misapplication of Article 8 of the ILC Articles on State
Responsibility is compounded by the majority’s reference to irrelevant evidence.258 As is clear
from paragraphs 9.132 to 9.137 of the Award, none of the evidence referred to by the Tribunal
is on its face relied on to show an instruction or direction by Egypt to EGAS to specifically
curtail or stop gas deliveries as of February 2013. The evidence is, rather, put forward to
support the Tribunal’s conclusion that Egypt’s purported decision to cut and curtail gas supply
to the Damietta Plant was “by its nature and purpose, a sovereign act by the Respondent under
international law.”259

137. In sum, the majority’s blatant and egregious misapplication of the rules of attribution
reflected in the ILC Articles on State Responsibility, the proper law agreed by the parties,
constitutes a manifest excess of power, that was determinative for the majority’s finding that
Egypt breached Article 4(1) of the Spain-Egypt BIT, at a minimum for the period following




256
      Gustav F W Hamester GmbH & Co. KG v. Republic of Ghana, ICSID Case No. ARB/07/24, Award
      (June 18, 2010) (Exhibit RL-0009), ¶ 198 [emphasis added].
257
      Award (Exhibit RA-02), ¶ 9.114.
258
      Award (Exhibit RA-02), ¶¶ 9.132-9.136.
259
      Award (Exhibit RA-02), ¶ 9.138. See, e.g., Petroleum minister: Gas exports to Jordan, Spain halted,
      Al-Masry Al-Youm (Oct. 15, 2012) (Exhibit C-0286) (unverified press report post-dating the beginning of
      the gas shortages cited for the proposition that Egypt “has stopped exporting gas to Jordan and Spain because
      of increasing gas consumption on the domestic market.”).


                                                        48
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 51 of 55

EGAS’s notice of force majeure on February 24, 2013.260 Such manifest excess of powers
justifies the annulment of the Award in relevant part under Article 52(1)(b) of the Convention.

              3.     The Tribunal Read Out The Cap On Damages Agreed In The SPA

138.     The majority recognized that the Spain-Egypt BIT “does not set out a standard of
compensation to be applied in the case of any violations of the Treaty, save as regards
expropriation under Article 6 of the Treaty.”261 No expropriation is alleged to have occurred
in this case. Consequently, the majority held that “any compensation to be awarded by this
Tribunal is to be decided by applying principles of customary international law, namely ‘full
reparation’ to wipe out, as far as possible, the consequences of the Respondent’s international
wrongs.”262

139. The majority found that Egypt’s violation of the Spain-Egypt BIT derives solely from
the undertaking that the majority found the State made in regard to EGAS’s obligations under
the SPA. 263 The majority therefore determined that “compensation for the Respondent’s
international wrong under the Treaty cannot exceed the Seller’s obligations under the SPA,”264
correctly reflecting the fact that the principles laid down in the SPA constitute an integral part
of the proper law applicable to the calculation of any potential compensation. Specifically, and
as set forth above in Section III.B.3, Section 8.1 of the SPA provides:

                          “Section 8.1. Failure to supply NG. […] Seller’s liability vis-
                          à-vis Buyer as a result of this Section 8.1 shall not exceed an
                          amount equivalent to ninety per cent (90%) of the Price
                          applicable to the NG not delivered by Seller.”265

140.     Yet, having acknowledged this important limitation, the majority failed to apply it, in
manifest excess of its power. As set forth in Section III.C.2. above, ad hoc committees have
repeatedly held that a failure to apply the proper law constitutes a manifest excess of power,
and this ground for annulment is all the more apt whenever a tribunal disregards the applicable
law,266 as the majority did, when it stated with no explanation that “[t]he cap on damages as to



260
      Award (Exhibit RA-02), ¶ 9.131.
261
      Award (Exhibit RA-02), ¶ 10.95.
262
      Award (Exhibit RA-02), ¶ 10.96.
263
      Award (Exhibit RA-02), ¶ 10.105.
264
      Award (Exhibit RA-02), ¶ 10.107 [emphasis added].
265
      Natural Gas Sale and Purchase Agreement (Aug. 1, 2000) (Exhibit C-0002), Section 8.1. [emphasis added].
266
      See supra, ¶¶ 126-127.


                                                     49
       Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 52 of 55

90% of undelivered gas provided by Article 8.1[2] of the SPA is not relevant to the Claimant’s
claims made by reference to Article 8.1[1].”267

141.     In Venezuela Holdings v. Venezuela, the tribunal addressed similar arguments regarding
the nature and amount of the compensation due for Venezuela’s expropriation of the Cerro
Negro Project. Specifically, Venezuela argued that compensation was to be limited by a
contractual clause that established a cap pursuant to which “under certain conditions,
‘compensation would not be granted for any fiscal year if the price of the benchmark crude oil
(Brent) has exceeded US$ 27 per barrel in 1996 dollars.’”268 The tribunal disregarded the cap,
explaining:

                          “In the present case, Clause 15(1) of the Association Agreement
                          makes a clear distinction between the action that the Foreign
                          Party may initiate against Lagoven CN on the one hand, and the
                          action that it may initiate against the Government on the other.
                          The price cap contained in Clause 15(2)(a) is applicable only to
                          the compensation payable by Lagoven CN. Since the
                          Respondent in this proceeding is the Bolivarian Republic of
                          Venezuela, not Lagoven CN, the Tribunal concludes that it may
                          not oppose this price cap to the Claimants.”269

142.     However, upon Venezuela’s application for annulment, the ad hoc Committee held that
this amounted to a manifest excess of the tribunal’s powers, pursuant to Article 52(1)(b) of the
Convention, because it was a failure to give effect to a legal provision applicable to the project.
Consequently, the ad hoc Committee partially annulled the award, holding:

                          “The Tribunal exceeded its powers by failing to apply the
                          proper law, and the ‘manifest’ nature of this failure is shown
                          by the inadequacies in the Tribunal’s reasoning for the
                          choice of applicable law, in both its positive (the law chosen)
                          and negative (the law rejected) aspects. Conversely, the
                          failure to state adequate and non-contradictory reasons is of
                          central significance inasmuch as it had decisive effect on the
                          choice and application of applicable law and thus on the
                          Tribunal’s decision on the principal point at issue (the
                          assessment of the compensation due).”270


267
      Award (Exhibit RA-02), ¶ 10.109.
268
      Venezuela Holdings, B. V. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/07/27, Award
      (Oct. 9, 2014) (Exhibit RLA-26), ¶ 369.
269
      Venezuela Holdings, B. V. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/07/27, Award
      (Oct. 9, 2014) (Exhibit RLA-26), ¶ 373 [emphasis added].
270
      Venezuela Holdings, B. V. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/07/27, Decision on
      Annulment (Mar. 9, 2017) (Exhibit RLA-18), ¶ 189 [emphasis added].


                                                    50
           Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 53 of 55

143.          In the present case, the majority did correctly identify the proper law on damages when
it recognized the relevance of the price cap provided for in the SPA. Yet, the majority failed
to give effect to the price cap in its determination of compensation, and likewise failed to give
adequate and non-contradictory reasons (or, indeed, any reason)271 for doing so. This renders
the majority’s excess of powers all the more manifest, because it knowingly and blatantly
disregarded the proper law on damages.

144.          Through its egregious disregard of its own determination of the law that should have
been applied to compensation, and by nevertheless reading out the SPA’s cap on liability, the
majority manifestly exceeded its powers. Thus, the portion of the Award relating to the amount
of compensation due to Claimant must be annulled, in application of Article 52(1)(b) of the
Convention.

IV. REQUEST FOR A STAY OF ENFORCEMENT OF THE AWARD

145. Pursuant to Article 52(5) of the Convention, Egypt requests that enforcement of the
Award be stayed pending a decision on the Application for Annulment.

146. Article 52(5) provides that “[i]f the applicant requests a stay of enforcement of the award
in his application, enforcement shall be stayed provisionally until the Committee rules on such
request.” Accordingly, Egypt respectfully requests that the Secretary-General of the Centre
notify the parties of the provisional stay of enforcement. Egypt will request a continuance of
the provisional stay promptly upon constitution of the ad hoc Committee.

147. Egypt is entitled to a stay of enforcement based on the following circumstances:

              For the reasons set forth above, there are compelling grounds for the annulment of the
               Award. Given the size of the compensation awarded, which is unprecedented in an
               ICSID arbitration, and the matters of international public policy at issue, it is essential
               that the status quo be maintained until a decision on the Application for Annulment is
               rendered.

              Enforcement of the Award pending the ad hoc Committee’s decision on annulment
               would severely impact the Egyptian economy. In the last decade, Egypt has suffered
               from the devastating effects of the Global Financial Crisis as well as the political chaos
               ensuing from two uprisings that ended with the removal of two presidents. Egypt had

271
          See supra, ¶ 102.


                                                      51
            Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 54 of 55

               to obtain a three-year US$ 12 billion IMF loan in November 2016, forcing it to comply
               with a severe austerity program.272 The number of Egyptians living below the poverty
               line has increased from 26.3% in 2012 to an estimated 35% in 2017. 273 Egypt’s
               political situation remains tense, with experts reporting a “significant increase in
               potential instability and unrest.”274

              In the absence of a stay of enforcement, Egypt would face a significant risk of not
               being able to recover any funds paid to UFG before a decision on annulment. UFG
               asserted during the arbitration that “[i]t’s in the process right now of working with its
               banks to try to restructure its payment obligations […] to continue to survive.”275
               There is thus a genuine risk that UFG would distribute any funds obtained from Egypt
               or otherwise place them beyond Egypt’s reach. The risk is particularly aggravated
               given the very substantial amount awarded to UFG by the majority.

              Immediate enforcement of the Award would also expose Egypt to the risk that UFG
               would receive double recovery because UFG is seeking US$ 2.8 billion for the same
               gas delivery shortfalls in the pending CRCICA Arbitration No. 899/2013.276

V.          REQUEST FOR RELIEF

148. For the foregoing reasons, the Arab Republic of Egypt respectfully requests that:

      (a)      the Award be annulled in its entirety, or in the alternative, in relevant part;

      (b)      enforcement of the Award be stayed pending a decision on Egypt’s application for
               annulment; and

      (c)      Egypt be reimbursed for all costs and expenses associated with the annulment
               proceedings, including professional fees and disbursements.




272
          Egypt wins approval for $12bn loan from the IMF, BBC News (Nov. 12, 2016) (Exhibit RA-06). IMF, Press
          Release: IMF Executive Board Approved US$12 billion Extended Arrangement Under the Extended Fund
          Facility for Egypt (Nov. 11, 2016) (Exhibit RA-07).
273
          The World Bank, Arab Republic of Egypt poverty headcount ratio (2000-2014) (Exhibit RA-08); Egypt’s
          poverty line to increase to LE 800 monthly per person, Egypt Today (July 23, 2017) (Exhibit RA-09).
274
          Warning signs of instability in Egypt, Global Risk Insights (Feb. 19, 2018) (Exhibit RA-10).
275
          Tr. Day 6, 1574:3-8.
276
          See supra, ¶ 21, note 211.


                                                           52
     Case 1:18-cv-02395-JEB Document 18-3 Filed 03/06/20 Page 55 of 55

149. As set forth at paragraph 146 above, the Arab Republic of Egypt also respectfully
requests that the provisional stay of enforcement of the Award be notified to the Parties by the
Secretary-General.

150. The Arab Republic of Egypt reserves its right to amend and/or supplement this
application for Annulment.


   Dated: December 21, 2018
   Respectfully submitted,




                                        Claudia Annacker
                                        CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                        12, rue de Tilsitt
                                        75008 Paris
                                        France
                                        Telephone: +33 1 40 74 68 00

                                        H.E. Counsellor Hussein Khalil Hamza
                                        President of the Egyptian State Lawsuits Authority
                                        Egyptian State Lawsuits Authority
                                        42, Gameat El Dowal El Arabiya St., Mohandesseen,
                                        Giza, P.O. Box: 12311
                                        Egypt
                                        Telephone: +202-376271357




                                              53
